 VINCENT'S STEAK HOUSE,INC.647Vincent's Steak House,Inc.andChicopee-Holyoke-Westfield Bartenders,Hotel,Motel,Cafeteria, andRestaurant Employees International Union, Local116, AFL-CIOVincent'sSteakHouse,Inc.andHotelServiceEmployees and BartendersUnion,Local 116,AFL-CIO,Petitioner.Cases1-CA-9432,1-CA-9516, and 1-RC-13046February 21, 1975DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOOn July 30, 1974, Administrative Law Judge JamesV. Constantine issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings land conclusionsof the Administrative Law Judgeonly to the extent consistent herewith.1.The Administrative Law Judge found thatRespondent violated Section 8(a)(1) of the Act bydiscriminatorily enforcing work rules in prohibitingemployees known to be engaged in activity protectedby the Actfrom using its bulletinboard withoutpermission.2Respondent contends, however,that itsaction was not unlawful becauseits policy forbadeposting anything on its bulletin boards without itspermission, as was clearly enunciated in rule 26 of its1The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544 (1950),enfd. 188 F.2d 362(C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2This finding,with which we agree, was predicated on Respondent'sremoving from its bulletin board a copy of a newspaper article posted bydining room waitresses Kathy Olschajski and Carol Meyers, describing thedischarge of a waitress at a nearby restaurant for displaying an "unhappy"attitude and how her fellow employees thereafter picketed the restaurant inprotest over her dismissal.Like the Administrative Law Judge,we find thatOlschajski and Meyers were engaged in protected concerted activity whenthey posted that article.Thus, the facts establish that the article was circulated amongRespondent's employees before being posted;that the contents of the articledealt with enforcement by another restaurant of a working condition whichwas similar to Respondent's policy of requiring its waitresses to maintain ahappy appearance;that this policy was a matter of commonconcern toRespondent's employees as was later made evidentto VincentLanzarotto,Respondent's owner,by Meyers during his questioning of her on August 8216 NLRB No. 100book of rules and regulations, a copy of which rule, itclaims,waspostedon the restaurant's kitchenbulletin board. Rule 26 provides:Distributing or posting literature, pamphlets, orother printed matter or photographs, soliciting orcollecting funds for any purpose on the premiseswithout permission is forbidden.3We disagree. The credited testimony of employeesMeyers, Holly Baggs, and Pamela Clark establishedthat they had never been informed that Respondent'spermissionwas required before posting on thebulletinboard and, further, that Respondent hadnever objected to the posting by employees ofpersonal notices and other items such as cards, thankyou notes, articles, and cartoons. Furthermore,Lanzarotto himself testified that he told Meyers onAugust 8, during his inquisition of her concerningher responsibility for the posting of the news item,that the article ". . . did not do anything for the bestinterest. . . [of ] the staff . . . ." In these circum-stances,we reject Respondent's contention that itsaction in removing the offending newspaper articlewas taken merely in furtherance of its application ofrule 26. In our view, Lanzarotto's entire course ofconduct with respect to that article and its postingmade crystal clear to Respondent's employees thatsuch a method of communicating information tofellow workers concerning matters relating to their"mutual aid or protection" would not be permitted inthe future. Although we do not hold that Respondentcould not uniformly enforce a rule prohibiting theuse of its bulletin boards by employees for allpurposes,4 we here find that Respondent, by imple-menting the rule to prohibit the posting of materialrelating to and in the course of concerted activity ofitsemployees, while having previously allowed thepostingofothermiscellaneousmatters by theemployees, disparately denied employees access to itsas to why she had posted the article;and that Respondent cited asjustification for the subsequent discharge of Meyers that she had exhibitedunhappiness in herjob over a period of several months.We conclude,therefore,that the posting of an article of this nature,in an atmosphere ofmounting employee discontent with working conditions, with thepurpose ofeducating fellow workers as to how employees of anotheremployer haddealt with comparable employment problems, is protected underSec. 7 ofthe Act.Challenge Cook Brothers of Ohio, Inc,153 NLRB92 (1965), enfd374 147 (C.A 6, 1967).3We adopt the Administrative Law Judge's finding that whilethis broadno-distribution,no-solicitation rule does not discriminate against union orother protected concerted activities,itviolates the Act inthat it prohibitssuch activities in nonworking areas during nonworking time No exceptionwas filed to the Administrative Law Judge's failure to find that the no-solicitation portion of the rule was too broad in that it restricted soliciting tononworking areas.Absent exceptions we adopt,pro forma,the AdministrativeLaw Judge'sfinding that Respondent's no-solicitation rule had no substantial impact onRespondent's employees and therefore did not prevent or interferewith theholding of a free and fair election.4Cf.NugentServices,Inc,207 NLRB158 (1973). 648DECISIONSOF NATIONALLABOR RELATIONS BOARDbulletinboards for their concerted activities inviolation of Section 8(a)(1) of the Act.2.We also agree with the Administrative LawJudge;for the reasons stated by him,that Respon-dent discharged Carol Meyers in violation of Section8(a)(1) of the Act.Respondent contends,however,that,whether Meyers was discharged or whether shequit,her employment was severed at a time when theUnion had not entered the scene,and thus Respon-dent could not have been motivated by a discrimina-tory purpose in violation of the Act.We disagree.As more fully described by the Administrative LawJudge in his Decision,Meyers had become increas-ingly critical of working conditions,vocalizing hercomplaints to other employees as well as manage-ment.This activity culminated with Meyers'bringingin the newspaper article which,to the distress ofRespondent,was subsequently posted on the kitchenbulletinboard as described above.The evidenceshows that Respondent had taken unlawful actioncalculated to prevent further such postings, thatLanzarotto believed thatMeyers had posted thenewspaper article and had intensively interrogatedher on August 8 about its posting,and that, in theprocess of such interrogation,he had threatened toterminateher if she remained"unhappy."Weinterpret Respondent's use of the word"unhappy" inthis context as its way of referring adversely toMeyers' past course of conduct in complaining onbehalf of Respondent's employees about their work-ing conditions and in engaging in other protectedconcerted activity.In view of the above circumstances,we concludethatMeyers was discharged because of her exerciseofprotectedactivity,and that such dischargeviolated Section 8(a)(1) of the Act, notwithstandingRespondent's further contention that Meyers was notdischarged but quit voluntarily because she was nothappy with her job. We agree with the Administra-tiveLaw Judge who found that,even if Meyer'sconduct constituted a quit,she was pressured intodoing so by Lanzarotto's insistent questioning as towhy she was not happy and his statement that if shewas unhappy he would see that she did not staythere.Consequently,itwas only logical for Meyers toassume that her fate would not differ from that of theoverly critical waitress discussed in the article towhich Lanzarotto so strenuously objected-in otherwords that she was going to be terminated anyway.SinceMeyers'only alternative was to give up herright to engage in protected activity or lose her job,we conclude, as did the Administrative Law Judge,that Meyers' statement that she would give her noticedid not constitute a voluntary quit, but that if shehad been allowed to follow her announced course ofaction to completion her termination would haveconstituted a constructive discharge.In addition to his constructive discharge finding,the Administrative Law Judge also held that Meyers'terminationwas an actual discharge because herseparation date was accelerated by Respondent, whotold her not to work out her notice because she hadbeen taken off the schedule,i.e.,discharged. Thetestimony shows that Meyers shouted to SupervisorFessia, shortly after the August 8 interview withLanzarotto,that she was giving her 2 weeks' notice.However,Fessia replied thatMeyers was "not toworry, that it would all blow over"and not to talk toanyone about it,but finish her work.There is noindication in the record that Meyers made a reply. Inany event,at this point there is no indication thatRespondent regarded Meyers as having quither job.Rather,from Fessia's statement that Meyers shouldin effect forget about the notice to quit, it is apparentthat she did not accept Meyers' statement as aresignation.Nevertheless,as found bythe Adminis-trative Law Judge,the next day after the confronta-tion between Lanzarotto and Meyers,Fessia calledMeyers' husband and left word that Meyers was notto finish out her 2 weeks'notice,but that she wastaken off the schedule.We agree,therefore,with theAdministrative Law Judge that such conduct consti-tuted an actual discharge,and that in any event thereisno merit to Respondent's above contention thatMeyers quit her employment voluntarily.Accordingly,we find that Meyers was dischargednot for the reasons asserted by Respondent,but forbeing engaged in protected concerted activities, andthat Respondent thus violated Section 8(a)(1) of theAct.3.We adopt the Administrative Law Judge'sfinding that on or about October31, 1973,Respon-dent'smanager of the restaurant, Clark Bertera,interrogated certain of Respondent's employees attheDiplomat restaurant in violation of Section8(a)(1).According to the credited testimony of PamelaClark,when Bertera came to the Diplomat onOctober 31,1973, he sat between her and anotherwaitress.After listening a bit to a rather exciteddiscussion between the employees about the Union,Bertera askedClarkand three other employeesaround the tableif theyhad signed cards.Respondent argues that Bertera's questioning wasin the nature of casualinquiry ratherthan coerciveinterrogation particularly in view of the relaxed andsocial atmosphere at the Diplomat.However, wenote that Bertera not only questioned each employeesharply as to whether he had signed a card,but whenan employee in turn asked if Bertera had signed acard, Bertera indicated his sharp disapproval of such VINCENT'S STEAK HOUSE, INC.649activity, shouting "Are you kidding?" Furthermore,upon completing his questioning,Bertera abruptlydeparted without further comments. Thus, we do notagree with Respondent that Bertera's questions werestripped of their otherwise plainly coercive effectbecause delivered in a seemingly casual and relaxedatmosphere. Furthermore, we find that the question-ing of employees as to whether they had signed unioncards by a supervisor of such high standing asBertera itself carried an intimidating and coerciveeffect,particularly since the questions were initiatedby him.We also note that Bertera engaged in otherunlawful conduct as is set forth below.The Administrative Law Judge found that onNovember3, 1973,Supervisor Bertera again violatedSection 8(a)(1) by threatening that if the Union gotin (1) the employees would lose insurance benefits,(2) there would not be any kind of a pay increase, (3)employees would be requested to declare their tips tothe penny, and (4) Respondent would cut down thenumber of working hours. Respondent contends thatBertera's comments were not coercive because theywere in response to an employee's question,"[W ]hyshouldn'twe have a union?" However,we do notregard Bertera'scomments as in the nature of adiscussion of the pros and cons of unionization;rather,his comments carried the clear message that ifthe Union should be successful the employees wouldlose wage increases and benefits.The onlyinferenceto be drawn from such unexplained predictions ofloss in the event of unionization is that Respondentwould be instrumental in some way in bringing aboutsuch losses.Accordingly, we find that Respondentthreatened to take coercive measures in the eventthat the employees became organized and that bysuch threats it violated Section 8(a)(l) of the Act.4.The Administrative Law Judge found that at ameeting of all employees called by Respondent onNovember 24, 1973, Supervisor Fessia unlawfullystated that if the Union got in (1) employees under 18would be out of a job, (2) work would be limited toan 8-hour day, and (3)waitresseswould no longer beallowed to adjust their work schedules amongthemselves.The Administrative Law Judge discredit-ed Respondent's evidence not consonant with thisfinding.Respondent's exceptions point out that whileSWe do not agree with the General Counsel's contention that theAdministrative Law Judge erred in not finding that Respondent engaged inunlawful surveillance of its employees when Bertera visited the Diplomatbar, commonly frequented by them after hours,and overheard themdiscussing the Union.We find that the Administrative Law Judge properlyfound no violation regarding Bertera's involvement in incidents of thisnature,but we do not adopt his rationale that"even if Betters went to thebar to overhear the talk of employees,he did so as a customer rightfullythere,and, consequently,his conduct does not amount to unlawfulsurveillance."Rather,we find no evidence that Bertera went to theDiplomat for such purpose in light of the undisputed evidence that Berterahad been going regularly to that establishment since late 1970 or 1971; thatthe credited witnesses support the AdministrativeLaw Judge's finding that the above statements weremade at the November 24 meeting, some of themtestified that these remarks were made by employees,rather than by Fessia.We find it unnecessary toreach the General Counsel's contention in responsethat the statements are attributable to Respondent inany event, since made in the presence of supervisorswithout refutation, thereby amounting to an endorse-mentor ratification of such remarks. Rather, we notethat the record establishes that Supervisor Fessia didstatethat if the Union got in, employees under 18would be out of a job and waitresses would no longerbe allowed to adjust their work schedules. Forexample,Bradley Fitzgerald testified that Fessiastated at the November 24 meeting: "If the unioncomes in, you will not be able to schedule your ownhours." Sharon DeLuca testified that Fessia stated"if the union gets in, then these kids [referring tokitchen help and busboys under 18 ] will not haveany jobs . . . they will not be able to work aftercertain hours, not being eighteen." Waitress Kowar-sky testified to the same effect.We regard theAdministrative Law Judge as having credited theabove testimony. Such remarks by supervisorspredicting the inevitability of loss of jobs andbenefits if the Union is successful do not lose theircoercive character simply because the employerseeks,without foundation, to lay the blame at thefeetof the union. Like the Administrative LawJudge, therefore,we find these remarks to haveviolated Section 8(a)(1) of the Act.Upon careful examination, however, we are unableto discover any evidence in the record that Fessiastated that work would be limited to 8 hours per day.However, we have found that Respondent, throughSupervisorBertera, threatened thatRespondentwould, in the event of unionization, cut down thenumber of working hours. Accordingly, we find noneed to modify the order in this regard.5.The General Counsel has excepted to thefailureof the Administrative Law Judge to findcertain other conduct of Respondent to have violatedSection 8(a)(1) of the Act .5 Specifically, GeneralCounsel contends that Respondent threatened anemployee with discharge, and more strictly enforcedhe regularly met his friend and Respondent's employee, Rene Sincowicz,there,and that the two drove home together from that bar on the eveningsthat they both worked; and that he frequently had socialized with theemployees at the Diplomat before the advent of the Union on the scene. Insuch circumstances,we decline to infer, as requestedby the GeneralCounsel, that Bertera went to that bar to observethe employeesengaging inunion activity,since the evidence establishes that he acted no differentlythan he had in the past in sitting near or with the employees after the unioncampaign commenced. Since his behavior in attending the Diplomat wasnot shown to have deviated from normal,we find thatGeneral Counsel hasfailed to sustain this allegation of the complaint. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDcertain of its rules against fraternization among itsemployees in reprisal for their union activities. Wefind merit to these contentions for the reasons givenbelow.According to the credited testimony of PamelaClark, immediately following Bertera's above-dis-cussed statements of November 3 an employee askedhim "What he thought Vincent [Lanzarotto] woulddo if the union got in there?" Bertera replied, "Well,I think Vincent would sell because I don't think hecould handle the changes."6 In response Clark stated"maybe this would be the best thing for Vincentbecause Vincent's crazy . . . He's always making upsillyrules and it makes it very difficult to workthere."Bertera retorted to Clark, "Why don't youjust quit.Nobody asked you to work here." TheAdministrativeLaw Judge found thatBertera'sremark was not a violation of the Act. We disagree.As Clark testified, without contradiction, this wasnot the usual reaction she or other employees hadreceived from Bertera in the past when they hadaired their complaints about the "deplorable" situa-tion at Respondent's restaurant. Bertera had alwaysbeen "a shoulder to cry on" and would say "Yes, Iunderstand" rather than getting upset by suchcomplaints.Now aftera series of statements whichclearly exhibited Bertera's opposition to the Union,he responded to Clark's criticism of Lanzarotto'srules, unlike his previously comforting manner undersimilar circumstances, by stating that Clark should"quit."Bertera'sresponse clearly conveyed themessage that Clark's criticism of working conditionson behalf of herself and other employees was nolonger welcome and her alignment with the Unionwas not compatible with continued employment.?Accordingly, we find, contrary to the AdministrativeLaw Judge, thatBertera's statementto Clark wasdesigned to coerce her in the exercise of protectedactivity and was therefore violative of Section8(a)(1)of the Act.The Administrative Law Judge found that Respon-dent had a rule prohibiting employees from talkingand fraternizing on the job, that prior to the comingof the Union violationsthereof wereoverlooked ortolerated by Respondent, but that after the Unionentered the scene these rules were enforced. How-ever, he concluded that such stricter enforcement ofthe rules was not violative of the Act, particularlysince, as he found, the rules were applied uniformlyto all employees.We disagree. To the contrary, wefind not only that existing rules were more strictlyenforced after the appearance of the Union, but thatadditional restrictions were imposed, and that suchruleswere applied more strictly against known unionorganizers.According to the uncontradicted testimony ofemployees Powers, Clark, Fitzgerald, and HollyBaggs,prior to the Union's campaign, Respondent'sno-fraternization rule prohibiting waitresses fromtalkingwith bartenders was widely disregarded bythe employees, and its enforcement by SupervisorsFessia and Bertera largely was ignored. However,after the union effort got under way, and afterRespondent had become aware of such unionactivity, the rule was rigidly enforced by all supervi-sors to the extent that waiters,as well as bartenders,were not permitted to eat with waitresses. Indeed,Sharon DeLuca, a leading union adherent, testifiedthat she was informed by Bertera that waitresseswere to eat their meals upstairs in the tackroomrather than downstairs in the cocktail lounge wherethey had previously been permitted to dine. AndMarie Lewia testified that on one occasion after shehad been observed by Bertera at the Diplomat in lateOctober or early November arguing in favor of theUnion's organizing Respondent's facility and afterSupervisor Reiman had sent word through DeLucathat Lewia was being watched, Bertera had orderedher to go downstairs and to wait for the otheremployees to finish eating. Lewia went back down-stairs to eat with Bob Powers, a bartender andanother union sympathizer, but Bertera intervened,applying the no-fraternization rule. She went upstairsagain,and sat with two women and a man,whereuponBerterainstructed her to go sit by herself.Lewia then sat with someone else, but Bertera againtold her to sit alone and not to talk to anybody.Thus it appears that with respect to known unionadherents, such as Lewia and DeLuca, Respondentapplied its no-fraternization rule far more strictlythan its original intended scope of prohibitingfraternization between waitresses and bartenders. Itisevident that Respondent was far more watchfulwith respect to these employees than it had been withothers, that it for the first time regulated the placeswhere they could eat, and went so far as to insist thatLewia dine by herself. Consequently, we find that inRespondent's tightening of its rule as well as thediscriminatory application of such rule to regulateDeLuca's and Lewia's contacts with other employeesduring the union campaign, Respondent did so forthepurpose of restricting the efforts of theseemployees to organize its employees, in violation ofSection 8(a)(1) of the Act.6.We agree with the Administrative Law Judge'sfinding that Respondent discharged employees Ma-s In the absence of exceptions to the Administrative Law Judge's findingwe adopt such findingproforma.that Respondent did not violatethe Act whenBertera made this statement,7Padre Dodge,205 NLRB 252 (1973). VINCENT'S STEAK HOUSE, INC.651rie Lewia and Robert Powers in violation of Section8(a)(3) and(1) of the Act.8 We also agree with hisultimate conclusion that Pamela Clark was discrimi-natorily terminated. However, in doing so, we do notadopt his finding that she had properly beenterminated for causeon November 4, 1973, but thatRespondent condoned her behavior when it rehiredher and offered her another chance on the conditionthat she "never do it again," and further, that Clarkwas then discharged on November 6, 1973, for herunion activity, not having worked the 2 interveningdays. Instead, we find merit to General Counsel'scontentions that the record evidence does notsupport the finding that Clark was terminated onNovember 4, but that there is ample record evidenceClark was discharged for her union activities.Itistrue,as contended by Respondent, thatPamela Clark was not the possessor of an unblem-ished record nor was she an exemplary employeeduring her employment with Respondent fromJanuary 1973 until her discharge on November 6. Astestified without contradiction by Supervisor Fessia,Clark had been absent several times without authori-zation,the last incidentof which occurred in May.When Fessia learned that Clark had not been ill asclaimed during the May absence, but had been out oftown, she suspended Clark for the remainder of theweek, and told her that she could return to her job ifshe promised "not to do it again." There is noevidence that Clark ever was absent again withoutauthorization. Another incident occurred in Septem-ber when Clark refused to set up tables in herassigned station because two other girls scheduled towork with her had not arrived. Fessia told her toeithersetup or punch out. Clark reluctantlyperformed her assigned tasks and that was the end ofthematter.No disciplinary action was taken andnone was threatened. Thus, we find that Clark's pastabsence and her initial refusal to perform assignedwork in September had been resolved to manage-ment's satisfaction and that such incidents did notform any basis for Clark's discharge on November 6.This brings us to the incident of November 4,which purportedly precipitated Clark's discharge onNovember 6. Fessia testified that she came into workon her day off and noticed Pamela Clark standing atthe buffet table "like a soldier." Fessia testified ineffect that she had been fed up with Clark's generallackofcooperation,and complaints by otheremployees, for example, that she would not bring inthe glassesand silverware, and that as a result shetold Clarkon November 4 that she was on probation,and that she should behave herself that night. Clarkresponded,according to Fessia,that she wouldbehave herself,and there is no evidence that shemisconducted herself or failed to perform satisfacto-rilyon November 4. Nevertheless,Fessia notifiedClark the followingTuesday, November6, that shewas taking her off the schedule because she was"uncooperative." Such notice,of course,was tanta-mount to discharge, and we so find.We take note that PamelaClark hadattended theunion organizationmeeting at the Diplomat onNovember 3, the evening prior to her "probation," afactwell known to Respondent,since SupervisorBertera was present at the same meeting.9 Berteraknew she had signed a union card,because Clarktold him so in response to an unlawful interrogation.Furthermore,Berteratold her "whydon'tyou justquit"in responseto Clark's comments about Lanza-rotto's rules,making it,as she said,difficult to workthere.Accordingly,we agree with the AdministrativeLaw Judge that Respondent dischargedClark to getrid of a known anion adherent,rather than becauseof her alleged uncooperative attitude.The timing ofthe discharge was close upon the heels of demonstra-ted union sympathies of Pamela Clark.The circum-stancesofClark'sprobation do not ring trueconsidering that she had not refused to performassigned tasks,ormisconducted herself,but was,merely standingby the buffettable,and performedher work satisfactorily on November4.Lastly, theswitch from probation to discharge was not satisfac-torilyexplained by Respondent,particularlysince noshortcomingsby Clarkoccurred after her probationtowarrant the conversion of her status to theultimatepenalty of discharge. In these circum-stances,we findthatthe reasonsassertedbyRespondent in support of its action in terminatingthe employment of Pamela Clark were used as apretext to cloak its true motive, namely her unionactivities.Therefore, for the reasons given here andby the Administrative Law Judge in reaching thesame conclusion,we findthatRespondent dis-charged Clark in violation of Section 8(a)(3) and (1)of the Act.7.The Administrative Law Judgefound thatRespondent violated Section 8(aXl) and(3) of theAct bydischarging Sharon DeLuca on December 12for having signed a union card and engaging in unionactivities.Respondent contends that DeLuca wasfired because she "obviously could not handle the6 Besides the reasons given by the Administrative Law Judge to establishClark and former employee Janice Kowarsky testified that Fessia wasRespondent's knowledge of Lewia's union activity,we find that Supervisorpresent in November at a meeting of employees of Respondent's restaurantReiman was aware of such activity on Lewia's part prior to her discharge.whereat the Union was discussed. This evidence was not directly9There is also evidence that Fessia,contrary to her testimony, was awarecontradicted.Accordingly,we find that Fessia had knowledge of theof the presence of the Union on the scene prior to Clark's discharge.BothUnion's campaign as of that time. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDjob" and for her refusal to make good on customerchecks of those whom she served who left withoutpaying such checks. The Administrative Law Judgedisagreed, finding that on the record Respondent'sreasonswere proven to have been pretextual todisguise Respondent's desire to get rid of a knownunion adherent, notwithstanding the fact that Res-pondent had a policy of requiring waitresses to payfor such unpaid checks in the absence of a satisfacto-ry explanation. To support this finding, the Adminis-trative Law Judge noted that other waitresses,albeitnot all those in Respondent's employ, had refused topay walkout checks without being discharged forsuch refusal.Thus, he concluded that SharonDeLuca was treated differently from the others, andthat one reason for such disparate treatment was herunion activity.We do not adopt the Administrative Law Judge'sfindingofaviolationwith respect to SharonDeLuca's discharge because,unlike him,we find thattheGeneral Counsel has failed to establish by apreponderance of the evidence that DeLuca wasdisparately treated.According to DeLuca herself,Supervisor Nomakeo told her at the end of Novem-ber that she had a number of walkouts, that shecould pay them with her tips every night or all atonce,and that the other waitresses paid theirwalkouts. However, DeLuca told Nomakeo that shewas not going to pay, as a matter of principle.Nomakeo told DeLuca, "You have to pay them, oryou will be fired," but DeLuca remained fast onprinciple. Subsequently, Gladys Cole, the accountsreceivable clerk, called her to the office, producedcopies ofthe missingchecks, and told DeLuca muchthe same as had Nomakeo,that she was responsiblefor the missing checks.Gladys Coleasked if DeLucacould tell "something of what happened to them,"but no evidenceof anyexplanation was broughtforth.DeLuca again stood on principle, and GladysCole told her to take the matter up with VincentLanzarotto,which she never did. Furthermore,DeLuca testified that the cashier,a girl namedMarie, subsequently spoke to her about walkouts andtoldDeLuca to check with her every night to makesure she did not have any. This was all prior to thefourth incident involving DeLuca in which someoneserved by her walked out without paying the bill.This last walkout occurred on December 4 and led toDeLuca's eventual discharge. Thus,we do not agreewith the Administrative Law Judge that"no warningwas given to Sharon that her performance exposedher to the risk of discharge."It is clear fromDeLuca's own testimony that she knew Respondentwas insistent on such walkout checks being paid andthat being fired for not doing so was a distinctpossibility.Gladys Cole, the accounts receivable clerk, testi-fied, supported by the submission of documentaryevidence by Respondent, that DeLuca had missingchecks on November 17, November 24, December 1,and December 4. Her practice when checks turnedup missing was to make a check of the area near thecounter to see if the missing check had been left inthe rack, or in or about the cash register. She wouldgo through the duplicates to see if the check hadbeen used, then would check out the carbon to see ifa shortage had turned up attributable to the missingcheck.AfterDeLuca's third missing check, Coleregarded the matter as becoming serious, and spoketoDeLuca. DeLuca was unaware of having a thirdmissing check,and offered no explanation.Further-more, she had failed to check out with the cashier atthe end of the day on December 1, a procedurewhich would have revealedthemissingcheck andwellmight have called to her mind any reasonableexplanation if there was one.Gladys ColeremindedDeLuca of her responsibility for the checks and therequirement of checking with the cashier.Gladys Cole discovered DeLuca's fourthmissingcheck on December 5 in the morning while goingthrough the checks for the previous day. Sheunsuccessfully tried to reach DeLuca by telephone,after which she reported the matter to her supervisor,StephenCijka,the officemanager in charge offinance. Cijka testified that he learned from GladysCole about DeLuca's first three missing checks onDecember 3, and about the fourth missing check onDecember 5. Subsequently, he took the matter upwith Bertera and Vincent Lanzarotto on December 7,which was a Friday. On Monday, December 10,Cijka decided to terminate DeLuca, according to hisuncontradicted testimony. Lanzarotto testified to a"seat of judgment"meeting on December 11, whenCijka's decision was adopted by Respondent. OnDecember 12, DeLuca was informed of her dischargeat a meeting attended by Bertera,Cijka, and Cole. AtthismeetingCijka said that as the individualresponsible for finances, he was awareof the fourmissing checks, that Respondent could not toleratethis anylonger,and that they would have to let hergo. DeLucasaidonly thatshe wasnot going to payfor the checks.DeLuca was given her final check atthis interview.In spite of these facts, the Administrative LawJudge found that because Respondent dischargedDeLuca withoutextendingto her an opportunity todefend herself and to explain her position withregard to the fourth missing check,he was justified indrawing the adverse inference that a discriminatorymotive generated the discharge.We disagree. Therewas no question that the four checks were missing.The question of what to do about DeLuca was not VINCENT'S STEAK HOUSE, INC.653conceived hastily, but only upon reflection by Cijka,and after considerationby Lanzarottoand Bertera atthe "seat of judgment" meeting. The impetus forsuch determination clearly was supplied by Cijka,who represented the financial end of the business.Clearly, as the one responsible for finances, Cijkawas concerned about the repeated loss of checks byDeLuca, without explanation, and without reim-bursement in accordance with Respondent's policy.Taking into account DeLuca's known attitude thatshe was not responsible for the lost checks, alongwith her careless and indifferent attitude as illustra-ted byher disinclination to check out at the end ofthe day as instructed-indeed there is no evidencethat she checked out on the night of December 4-itwas not surprising that Respondent should havedecided to terminate DeLuca without giving her anopportunity to offer an explanation or affording heranother chance to remain as an employee. In anyevent we note that DeLuca offered no explanation atthe termination interviewbeyondsaying that shemust have been busy at the time the customerswalked out.Thus, unlike the Administrative Law Judge, wefind and conclude that Respondent's reasons forterminatingDeLuca have not been proven by apreponderance of the evidence to have been pretex-tual, and that, therefore, the General Counsel hasfailed to sustain his burden in support of theallegation in the complaint that DeLuca was dis-charged in violation of the Act.8.We adopt the Administrative Law Judge'sdisposition of the representation case,which wasconsolidatgd with the unfair labor practice matter.However,in doing so,we do not adopt his determi-nation to set aside the electionbased on the Union'sObjection 1(f) in light of our determination hereinthat the discharge of Sharon DeLuca,which oc-.curred on December 12, during the critical period ofthe election,did not constitute a violation of Section8(aXl) and(3) of the Act. Furthermore,since wehave not adopted the Administrative Law Judge'sfinding that Fessia stated to employeeson November24 that employees would work no more than 8 hoursper day, we do not adopt the Administrative LawJudge's determination to set aside the election in parton the basis of such finding. However,since we havefound,as he did,that Fessia stated to employees onNovember 24,during the critical preelection period,that if the Union gets in employees under 18 wouldbe out of a joband waitresseswould no longer beable to adjust their work schedules among them-selves,we shall adopt his recommendation to setaside the election and direct a new election based onthe Union'sObjection 3 contending that such threatsof reprisal interfered with the holding of a free andfair election.AMENDED CONCLUSIONS OF LAWWe hereby adopt Conclusions of Law 1, 2, 5, and 6of the Administrative Law Judge and substitute thefollowing for his Conclusions of Law 3 and 4:"3.By engaging in the following acts Respondentcommitted unfair labor practices proscribed bySection 8(a)(1) of the Act: (a) discriminatorilyenforcing working rules; (b) threatening to take thefollowing reprisals if the Union got in: (1) laying offemployees under 18 years of age, (2) reducing thenumber of work hours, (3) waitresses would nolonger be able to adjust their work schedules amongthemselves, (4) employees would lose insurancebenefits, (5) there would be no pay increase, and (6)employees would be required to declare their tips; (c)interrogating employees as whether they signed aunion card; (d) maintaining an unlawful no-solicita-tion, no-distribution rule; and (e) discharging CarolMeyersfor engagingin protected concerted activi-ties."4.By discriminating in regard to the tenure ofemployment of Marie Lewia, Pamela Clark, andRobert Powers, thereby discouraging membership intheUnion, a labor organization, Respondent hasengaged in unfair labor practices condemned bySection 8(aX3) and (1) of the Act."ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard hereby orders that Respondent,Vincent'sSteakHouse,Inc.,West Springfield,Massachusetts,itsofficers, agents, successors, andassigns, shall:1.Cease and desist:(a)Discharging or otherwise punishing employeesbecause they have engaged in concerted activities fortheirmutual aid or protection,or discouragingmembership in Chicopee-Holyoke-Westfield Barten-ders,Hotel,Motel, Cafeteria, and Restaurant Em-ployees InternationalUnion, Local 116, AFL-CIO,hereinafterthe Union, or any other labororganiza-tion,by discharging employees or otherwise discrimi-nating in any manner in respect to their tenure ofemployment or any term or condition of employ-ment.(b) Discriminatorily enforcing working rules duringa union organizational drive of its employees orenforcing such rules more strictly in reprisal for itsemployees'union activities.(c)Threatening to take the following reprisals if aunion represented its employees: (1) lay off employ- 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDees under 18; (2) reduce the numberof workinghours;(3) denyto waitressestheir privilegeto adjustamong themselvestheirworkschedules;(4) causeemployeesto lose their insurancebenefits; (5) deny apay raise to employees; (6) requireemployees todeclare their tips.(d) Interrogatingemployeesas whetherthey signeda union card.(e)Maintainingany rule which prohibits anyemployee fromsoliciting or distributing literature onbehalf of a labororganization in nonworking areasduring theirnonworking time.(f) In anyother manner interferingwith,restrain-ing, or coercing its employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take thefollowing action designed to effectu-ate the policiesof the Act:(a)OfferCarolMeyers,Marie Lewia,PamelaClark,andRobert Powers immediateand fullreinstatement each to his or her former position, or,if such no longer exists, to a substantiallyequivalentone,withoutprejudice to the seniorityand otherrightsand privileges previously enjoyed byeach, andmake eachwhole for any loss of payhe or she mayhave sufferedby reasonof Respondent's discrimina-tion against him or her, with interest at the rate of 6percent.(b) Preserve and,upon request,make available tothe Board or its agents, for examinationand copying,all payroll records,social security payment records,timecards,personnel records and reports, and allother records necessary to analyze the amount ofbackpay dueunder the terms of this Order.(c)Post at its premises at West Springfield,Massachusetts,copies of the attached notice marked"Appendix." 10Copies of said notice, on formsprovidedby the Regional Director for Region 1,after beingduly signedby Respondent's authorizedrepresentative,shallbe postedby it immediatelyupon receipt thereof, and be maintainedby it for 60consecutive days thereafter,in conspicuous places,includingallplaces where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced,or coveredby any othermaterial.(d)Notify theRegional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps the Respondent has takento complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violationsof the Actnot found herein.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]10 In the event that this Order is enforcedby a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT discharge or otherwise punishour employees because they have engaged inconcerted activities for theirmutual aid orprotection.WE WILL NOT discourage membership inChicopee-Holyoke-Westfield Bartenders,Hotel,Motel,Cafeteria,andRestaurantEmployeesInternationalUnion,Local 116,AFL-CIO, orany other labor organization,by discharging anyof our employees,or otherwise discriminating inany manner in respect to their tenure of employ-ment or any terms or conditions of employment.WE WILL NOT discriminatorily enforce workingrules during a union organizational drive of ouremployees or enforce such rules more strictly inreprisal for our employees'union activities.WE WILL NOT threaten to take the followingreprisals if said Local 116 or any other unionrepresents our employees:(1) Lay off employees under 18 years ofage;(2)Reduce the number of work hours;(3)Cause employees to lose their insur-ance benefits;(4) Deny employees a pay raise;(5)Require employees to declare theirtips;(6)Deny to waitresses their privilege toadjust among themselves their work sched-ules.WE WILL NOT ask employees if they have signeda card for any union.WE WILL NOT maintain any rule which prohib-itsany employee from distributing literature orsoliciting on behalf of a labor organization innonworking areas during nonworking time.WE WILL NOT in any other manner interferewith, restrain,or coerce our employees in theexercise of rights guaranteed to them by Section 7of the National Labor Relations Act.WE WILL offer Carol Meyers,Marie Lewia,Pamela Clark, and Robert Powers each immedi-ate and full reinstatement to his or her formerposition or, if such position no longer exists, to asubstantially equivalent one, without prejudice tothe seniority and other rights and privileges VINCENT'S STEAK HOUSE, INC.655enjoyed byeach,and make eachwhole for anyloss of pay he or she may have suffered by reasonof his or her discharge, with interest thereon at therate of 6 percent per annum.All our employees are free to become, remain, orrefuse to become or remain,members ofsaid Local116 or any other labor organization.VINCENT'S STEAK HOUSE,INC.DECISIONSTATEMENT OF THE CASEJAMESV. CONSTANTINE,AdministrativeLaw Judge: Thisconsolidated case, consisting of an unfairlabor practicecase and a representation case,has beeninstituted underthe NationalLaborRelationsAct, herein called the Act. 29U.S.C.150,et.seq.The unfairlabor practiceproceedingcomprehends Casesl-CA-9432 and 1-CA-9516.In CaseI-CA-9432 a chargewas filed bythe Charging Unionagainst Vincent's Steak House, Inc., herein called Respon-dent or theEmployer, on November15, and was amendedon November29, 1973. Upon suchcharge and amendedcharge the General Counselof the National LaborRelations Board, herein called the Board,by the ActingRegional Director for Region I (Boston, Massachusetts),issued a complaint on December28, 1973.Respondenttimely answered said complaint.In Case l-CA--9516 achargewas filedby theCharging Union against saidRespondent on January2, 1974.In the representation proceeding,Case 1-RC-13046, thepetitioningUnion on November 16, 1973,filed a petitiontobe certified as the bargaining representative of theEmployer's employees in a specified unit.Following theelection held on January9, 1974, the Union on January 16,1974, seasonably filed objectionsto conductaffecting theresults of the election.On February 26, 1974,the RegionalDirector directed a hearing on the issuesraised by four ofsaid objections before an Administrative Law Judge and adecision thereon by said Judge.On February' 28 theRegionalDirector issued an amended complaint andordered that the hearing on said amended complaint beconsolidated with the hearing on said objections.Pursuant to due notice this consolidated case came on tobe heard,and was tried before me, at Springfield,Massachusetts,on April 16-19 and 22,1974.All partieswere represented at and participated in the trial,and hadfull opportunityto adduce evidence,examine and cross-examine witnesses,file briefs, and present oral argument.Briefshave been received from Respondent and theGeneral Counsel.In the unfair labor practice case the issues are:1.Whether Respondent engaged in various acts whichviolated Section 8(axl) of the Act.2.Whether Respondent discriminatorily dischargedcertain employees becausetheyengaged in union,concert-ed, or other activities protectedby the Act.3.WhetherRespondentdiscriminatorilyenforcedworking rules against union adherents.4.Whether Respondent threatened reprisals against itsemployees if the Union got in.5.Whether Respondent discharged an employee forgiving testimony underthe Act.6.Whether Respondent had an unlawfully broad no-distribution and no-solicitation rule.In the representation case the issues are:1.Whether Sharon DeLuca was discriminated againston or about December 12, 1973, for activities on behalf ofthe Union.2.Whether Respondent,through its agent,BerniceFessia, threatened reprisals against employeesif the Uniongot in and also statedthe Union,pursuant to a union rule,would cause employees under 18 to lose their jobs if it gotin.3.Whether supervisor JamesVarneyasked an employ-ee how the latter intended to vote in the then forthcomingelection.4.Whether Respondent has maintained and enforcedan unlawfully broad no-distribution and no-solicitationrule during the critical period; i.e., from the day of filingthe petition (November 16, 1973) to the date of the election(January 9, 1974). The Regional Director's Report onObjectionsalleges that"Although [this objection is] notspecifically alleged by the Petitioner in its Objections, theinvestigation disclosed evidence that the Employer hasmaintained an unlawfully broad no-distribution and no-solicitation rule during the criticalperiod . . . . TheRegionalDirector is not limited in his post-electioninvestigation to those matters specifically alleged by thePetitioner in its Objections."While I have grave doubtswhether an employer or a union can be found to haveengaged in offensive conduct of which prior to a trial it hadnot been apprised by the opponent in writing pursuant tothe Board'sRules and Regulations,I am constrained topass on this Objection on the ground that Board Decisions,which are binding on me, require me to do so.ThomasProducts Co.,169 NLRB 706 (1968);Hobart Mfg. Co., 92NLRB 203, 205 (1950);J. I. Case Co.,86 NLRB 12, fn. 2(1949).Upon the entire record in this case,and from myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent, a Massachusettscorporation,has itsprinci-pal office and place of business at West Springfield,Massachusetts,where it is engaged in selling and distribut-ing food and related products at retail.Annuallyits grossincome exceeds$500,000, and its purchasesof food,restaurant supplies, and relatedproductsfrom other Statesexceed $2,500. Respondent admits,and I find, that it hasbeen and is engaged in commerce within the meaning ofSection 2(6) and(7)of the Act. I furtherfind thatRespondent is an employer within the meaning of Section2(2) of the Act. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDfrom October 9 to November 6, 1973. She was dischargedas a resultof a decision by Lanzarotto and AssistantManager Bertera.Employee Sharon DeLuca was dis-charged when Bertera and Office Manager Stephen Cijkadecided on this action. Supervisor Don Reimann andBerteramade the decision to discharge employee RobertPowers. And employee Pamela Clark was discharged bySupervisorBernice Fessia.Finally, Lanzarotto said he was not aware that a unionwas attemptingto organizeRespondent's employees untilformer employees Lewia and Powers brought this to hisattention several days after theyweredischarged in earlyNovember 1973.Clark Bertera, Respondent'smanager,was called as awitness fortheGeneral Counsel. A conspectus of histestimony follows.He fired Marie Lewia, a cocktailwaitressat the SteakHouse,on November 6, 1973.Although he has told waitresses to smile while serving, "itisnot a requirementfor awaitress to smile" or "to have ahappy face."A couple of days before said November 6 Berteradeterminedto discharge Lewia because "she could not dothe job." An "incident" in Respondent's Oyster Bar, plus"a whole lot of incidents,"causedhim to dismiss Lewia.These "incidents" included not being "properly dressed"by not wearing her "cocktail hat" three or four times;refusingto work "in a station downstairs" farther awayfrom the bar;and complaintsfrom other waitresses thatLewia "was not agood cocktail waitress" or was "notholding herown . . . section"or station, so that her tips,whichshe pooledwith them, were low.Berteradid speak toLewia aboutsaid defects.He testifiedthat by not holdingher own Lewia "was not taking care of asmany customersas the other waitresses."Bertera admittedthat he had never before fired awaitress for not wearing a cocktail hat (see rule43 of G.C.Exh. 3as toproper dress), thatRespondentgave suchwaitresses30 days "to learn the job," and that otherwaitressesfailed towearsuch hat, although not as manytimes as Lewia.He also claimedthat Lewiaonce "gave a[frontdesk]girla hard time" about signing in whenreportingto work byinsistingthe rulerequiringher to signin was a silly one becauseshe had to punch in anyway.Although Bertera describedthis lastfailing by Lewia as"trivial,"he said it was one of the reasons,but a "verysmall reason,"leading to her being fired.Bertera also contendedthat anotherreason fordischar-ging Lewia was her"swearing"during anargument withDon Reimann,supervisorof bartenders, in which shefailed tocarry out his order.Berteralearned of thisincident from one of the cashiers,and not fromReimann.But Bertera did ask Reimann for the facts,So Bertera laterthat night,after work was over,called a meetingof all thecocktail waitresses,the cashier,and oneof the bartenders,and told themthat he didnotwantany "swearing,argument, fighting. . .like that."Later,when Lewiaprivately talkedto him and he admitted he was referring toher, she explained what had happened. Bertera also toldReimann andLewia that he "did notwantthis to happenagain."Another demeritof Lewia's, taken in consideration inThe answer admits, and I find,that the Union herein,Chicopee-Holyoke-WestfieldBartenders,Hotel,Motel,Cafeteria,and Restaurant Employees International Union,Local 116, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.General Counsel's EvidenceVincentA. Lanzarotto,Respondent'spresident andgeneral manager,was calledas a witnessby the GeneralCounsel. A summary of his testimonyensues.Respondentoperates a restaurant in two separatebuildings about 100yards apart located at 1508 Riverdale Road in WestSpringfield,Massachusetts.One buildinghas a seatingcapacity of about 500 while the other can accommodateabout 200 people. The major building, called the SteakHouse,has four diningrooms.During thesummer of 1973Respondentemployed between 50 and 60 persons.At all times material ClarkBertera wasRespondent'smanager,Bernice Fessia was assistant manager over diningroom personnel, JamesVarneywas directorof food andkitchen personnel, Stephen Cijkawas its office manager,Don Reimann was bar manager(until December31, 1973,when he was succeededby Vincent Mooney), and MaryNomakeowas itsheadcashier and assistant manager. It isadmitted thatthese are all supervisors and agents withinthe meaningof the Act.According to Lanzarotto,employeeCarolMeyers washired in 1972 andleftRespondent's employ onAugust 8,1973. Hespoke to her about her "discontentment"duringroll calls at the Steak House 2or 3 days beforeshe left.Thisdiscontentment was evidenced"by not beingattentivetowhatwas taking place at the"roll calls.He firstobserved this about 6 monthsbeforeshe left.He alsonoticed that Carol'swork habits were bad and spoke toMrs. Fessia,Carol's supervisor,aboutit in May 1973, andon two other occasions thereafter.He toldMrs. Fessia eachtime"to bringit to [Carol's) attention[and] bringout morecorrectivemeasures."Yet he didnot perceive anyimprovementin Carol's performance notwithstanding thatMrs. Fessiaspoke to Carolon this subject.On August 8, 1973, Lanzarotto told Carol that he "hadnoticed some unhappiness and discontentment about herwork." Carol"expressed very much unhappiness" anddecided to quit Respondent's employ.Shortly before thisCarol had posted a newspaper clipping"on the board,"without permission,about a waitress in another restaurantwho was discharged because she was"unhappy anddoesn't smile" (see G.C. Exh.2), and told Lanzarotto aboutit.Since she had no permission to post it he had thisremoved buthe did notscold her about it. Rule 26 ofRespondent's "Employees' Rules and Regulations" for-bade all posting unless authorized.(See G.C.Exh. 3.)Lanzarotto also consideredCarol to be unhappybecausenot long before she quit the"Women'sLib"engaged in a"protestmarch. . .on the sidewalk ofVincent'sSteakHouse."Another employee,Marie Lewia, worked for Respondent VINCENT'S STEAK HOUSE,INC.657discharging her, according to Bertera,is that the cashierscomplained about her in that she once or twice failed tocheck out andoften tried "to cut aheadof the other girls... on checking out at nighttime...and also when she ispaying checks."However,he conceded that otherwaitress-es did thisas wellas Lewia. See General Counsel's Exhibit4 for Lewia's "employmentrecord."Bertera testified that he was not aware thatLewia washelping theUnionorganize the Steak House, but admittedhe "knew they were tryingto get a union. . .for sometime before"Lewia'sdischarge.He alsoknew thatLanzarotto"was opposedto a union." In fact,he alsoinformedLanzarottothat the employees"were seeking toorganize a union."Continuing his testimony Bertera saidthat SharonDeLucawas hiredon October 10 and fired on December12,1973, by OfficeManager StephenCijka.AlthoughCijkadiscussedDeLuca withhim, and Berteraapprovedher dismissal,the decision to terminate DeLuca was madesolely by Cijka.Such firingcould not be made withoutconsulting Bertera and obtaining his sanction.Accordingto Bertera,DeLucawas fired"because shehad missing checks. . .she was assignedchecks and theywere missing.No money [for such checks] was accountedfor,and no [missing]checks wereaccountedfor."Heexplainedthateach waitress receives a specificnumber ofchecks, each one numbered,to give to customers, and thattheymust beaccounted for at the end of the day. A"missing check is one where the customerhas not paid hisbill . . . and that [is] the waitress's responsibility . . . tosee that hepays his bill." Although "many other"waitresses had missingchecks DeLuca "had quite a few."See GeneralCounsel'sExhibit5 for DeLuca's "employ-ment record."However,Bertera testifiedduring the yearand a half heservedas manager no waitressesother thanDeLuca were firedfor "missingchecks" although otherwaitressesthan DeLucaalso had checks missing.DeLucahad twomore missing checks aroundDecember 8 or 9,1973.DeLuca also had "errorson checks"indicating wrongpriceswhich,along with missingchecks, contributed to herbeing fired.However, such errors were not mentioned tohim by theoffice until mid-November 1973, "about thetime [he) learnedthat . . . employeeswere seeking toorganize a union."Bertera said that waitressesare supposed to pay for anyerrors or missing checks ifsuchare theirfault. But DeLucawas not askedto payfor hers because"she did not want topay" since "she felt it was unfair,that she was notresponsible for it."But no investigationwas made byRespondent to ascertainwhether DeLuca's assertion thatshe was not responsible was justifiable.Finally,Bertera admitted visitingthe DiplomatBar oftenand overhearing employees discussing having a union atthe Steak House.But he explainedthat he waited there tomeet a friend working in the Steak Housekitchen to givesuch friend a ride home afterwork, and that suchwaitingcommenced"late '70, 7 1." Whileso waiting he sometimestalked to Marie Lewia and SharonDeLuca whom he sawthere,but such conversations had nothingto do with aunion.Neverthelessboth Lewia and DeLuca on suchoccasionswere in a group of Respondent'semployeesdiscussing a union at the Steak House,and Bertera knewthis on such occasions.Itwas developed during Bertera's testimony"that, as tomissing or lost checks,the employer relies on thevoluntaryaction of the waitress whether to pay or not"; that "MissDeLuca, on her own, voluntarily decided not to pay"; thatsuch refusal to pay "was permitted"as being in Respon-dent's "practice and rule";that there is no written rule thatanyone will be discharged for not paying lost checks (seeG.C. Exh. 3 for the written rules and regulations foremployees);and that during Bertera's term as manageronly DeLuca was fired for lost or missing checks althoughother waitresses also experienced lost or missing checks.Donald Reimann,Respondent's beverage manager fromOctober 9 to December 31, 1973, in substance testified asfollows as a witness for the General Counsel.He was thesupervisor of the bartenders and had "quasi-authority overa few cocktail waitresses."Robert Powers was hired onOctober 4, 1973, as a bartender. The decision to terminateRobert Powers,made by Reimann and Bertera in earlyNovember 1973, was brought about by "a combination ofmany factors." These include a 40 percent "drop-off inbusiness"caused by the "energy crisis,coupled with theclosing of gas stations on Sunday."As a result Reimann inearlyNovember cut the number of hours Powers wasworking. Since Powers protested this Reimann suggestedthat Powers find another job.On November 7 Powers was "let go." However,bartender Kelley, who was hired on October 18, 1973, wasnot laid off but voluntarily quit on November 18; andbartender Pace, who was hired on October 23, 1973, alsowas not laid off but quit on November 6. Pace'semployment record, however, discloses that his workman-ship was declared to be inferior and indicates he may havebeen discharged therefor. (See G.C. Exh. 6.) Powers'employment record also shows he performed inferiorworkmanship and may have been discharged therefor. (SeeG.C. Exh. 7.)Another reason why Powers was laid off is that he lackedseniority at a time when the work force had to be cutdown. Yet Kelley, over whom Powers had seniority, wasretained instead of Powers. As noted above Kelley quitafterPowerswas laid off.Stillanother reason forterminating Powers was that his work was "inferior,"i.e.,he was slow; but the quality of his work was not only good,but he taught Reimann how to tend bar. Although Pacewas uncooperative,Reimann selected Powers,rather thanPace, to be laid off.Sometime in November 1973, but before Powers wasterminated,Reimann became aware of unionactivity atthe Steak House by hearing employees talk about it at theDiplomat Bar across the street. Also, about November 3,1973, Powers "approachedme [Reimann]about a union[and] asked me to sign a card,"and Reimann did sign one.However,Reimann was "not in favorof the Union."A dining room waitress, Carol Meyers, gave evidence fortheGeneral Counsel. It may be adequately condensed asfollows. By taking a course at the University of Massachu-setts in thespring of 1973,she "became more outspoken"to management"when we saw something we did not agree 658DECISIONSOF NATIONALLABOR RELATIONS BOARDwith." One of her complaints related to "having to pay for[customers'] checks" when such customers left withoutpaying them. Another concerned additional work imposedon waitresses when Respondent "decided to let the busboys leave early." Still another involved unjustifieddisciplinary action taken against waitresses.Once, in protesting the failure of customers to paychecks, Carol mentioned to head cashier Mary Nomakeo,admittedly a supervisor and agent under the Act, that aunion in the Steak House might prevent it. This upsetMary, who replied, "Don't say that word union. Peoplehave been fired a couple of years ago for trying to start aunion here."On Sunday, August 5, 1973, Carol assisted anotheremployee in posting on the bulletin board a newspaperarticle about the discharge of a waitress in an Amhert,Massachusetts, restaurant, for being unhappy and notsmiling. (SeeG.C.Exh. 2.) About 20 minutes laterPresident Lanzarotto removed said article. Soon employeePeggy told Carol that Lanzarotto wanted to know whyCarol had affixed this placard on the board. A couple ofdays later he asked Carol why she did this. When shereplied that it would be of interest to Respondent'swaitresses, he wanted to know if she wanted to starttrouble and was unhappy with her job. She then enumerat-ed some of her complaints about her job. Then he said thatifCarol was unhappy and stayed there "he would see that[she] would not stay there." He also asserted he did notthink she had the right attitude to be a waitress." When heagain remarked that she was unhappy with her job, shereplied that she would give her notice to Bernice Fessia, thesupervisor of waitresses.Carol further testified that Lanzarotto told her she hadno permission to post anything on the bulletin board. Butshe further testified that she and others had posted writtenor printed matter on the bulletin board in the past.The next day Carol's husband received a call informinghim that Carol was not to "finish her notice." So Carolcalled Fessia about this. Fessia said that "seeing [Carol ]was unhappy with [the] job, [Fessia] had taken [Carol] offthe schedule." The following Saturday the Women's Libprotested Fessia's said action by picketing Respondent'sSteak House. (It was stipulated this occurred on August 18,1973.)While the picketing continued a waitress threw anote to the pickets alleging that Lanzarotto told thewaitresses to punch out and go home if they looked out thewindow.Carol stated that her supervisor, Bernice Fessia, oncespoke to her about the refusal of a customer to pay a billbecause of a mistake Carol made "on an order" whileserving a "large party." Bernice told her "not to let ithappen again." This occurred in late 1972 or early 1973.Bernice also "kept an eye" on all the waitresses, includingCarol, and if they "slacked off" Bernice "mentioned it toyou," including Carol. Also in September or October 1972,a customer complained about Carol by writing to Respon-dent; but the subject matter of the letter was not disclosedat the trial.Another witness for the General Counsel is Maria Lewia.An adequate summary of her testimony is here set forth.She was employed as a cocktail waitress by Respondent initsOyster Bar for about a month before she was terminatedon about November 6, 1973. She and Robert Powers talkedabout organizing Respondent's employees. As a result theyconsulted Neil Daboul, a business agent for Local 67, onOctober 27, 1973, as to "how to go about organizing."Then she spoke to seven or eight kitchen people and busboys "about signing cards and organizing."After work on the evening of October 30, 1973, Mariemet with Daboul at the Diplomat Bar, where she signed aunion card for Local 116. (See G.C. Exh. 8.) Later thatevening Bob Powers, Sharon DeLuca, and Kathy Bergeroncame in and also signed a card for Local 116. Then Daboulgave them pamphlets and blank cards to get employees ofRespondent to sign. Still later that evening manager ClarkBertera entered and sat at a table about 2 feet away fromsaid employees at a time when they were discussingorganizing a union and "looking over pamphlets andstuff."Such "stuff" included union authorization cards.On "many evenings afterwards" Marie, Powers, andDaboul talked union and distributed literature to Respon-dent's employees who came to said Diplomat Bar andsolicited them to sign union authorization cards. On someof these occasions, supervisors Bertera and Mary Nomakeowere present in the Diplomat Bar, and Marie and Powersplaced union cards and leaflets on the table where Berteraand Nomakeo sat. Once, when Marie was at the DiplomatBar arguing with some employees opposed to unionism,Bertera was seated at a nearby table.About a week before Marie was fired Sharon DeLucatoldMarie that supervisor Reimann had informed SharonthatMarie "was being watched." Then on the Sundaybefore being discharged, while Marie was eating dinnerwith Bob Powers, Manager Bertera told them that theywere not permitted to sit together as "fraternization" wasnot allowed by Respondent. When Marie sat at anothertable with other employees who were eating dinner Berterainstructed her "to go and sit by herself ... and not to talkto anybody." In the past not only had she often eaten withPowers and other employees, but other employees hadeaten together.On November 6, 1973, Marie was discharged by ClarkBertera who told her he did so because she was uncoopera-tive and she had argued with the bartender. But when sheinsisted that she was being "fired for my union activity,"Bertera did not say anything. Marie testified she had anargument with Reimann, the supervisor of bartenders,about 2 weeks preceding her discharge, when he gave heranother job to do at a time when she was very busy waitingon customers. Her refusal caused him to "yell, scream, andjump up and down" so much that she "swore at him." Butshe did carry out his order. Later that evening managerBertera, at a meeting of employees called by him, statedthere would be no swearing and that there should be a littlemore teamwork and cooperation. Sharon DeLuca repliedthat the bartenders swore behind the bar. After the meetingMarie discussed the Reimann incident with Clark Bertera,but Clark gave her no warning or reprimand.Marie also testified that she could not wear her waitresscap one night because she had misplaced it. But sheobtained another one the next day from Respondent. Shewore this for 2 days and, having found her own hat, VINCENT'S STEAK HOUSE,INC.659resumed wearing her said hat.Furthermore,Marie testifiedthat she observed another employee not wearing ahat for 4days.Continuing,Marie contended she neverrefused to workat,or complained about,a station towhichshe had beenassigned,or that anysupervisor complainedto her aboutwhere she had been assigned,or that any supervisor toldher that waitresses were complainingabout her work, orthat any waitress or cashier complainedto her about herwork or her attitude,or that she gave thegirl at the frontdesk a hard time about signing in. But she has heardemployees swearing atworkat the Steak House.And sheinsisted that she never received any warningor threat ofdiscipline abouther work,and that no supervisor everaccused her of being uncooperative.On cross, Marietestified that prior to her being discharged neither Bertera,nor Lanzarotto,nor Fessia ever mentionedanything abouta union to her.One of Respondent'sbartenders,RobertPowers, gavetestimony for the General Counsel the essential import ofwhich follows.He worked for about a month,starting at$2.25 an hour and receiving a raise to$2.40 an hour on his"second paycheck."He and Marie Lewia,after discussingthe subject,decided totry toget a union into the SteakHouse.Then he andMarie met withNeil Daboul, anofficial in the Hotel and RestaurantWorkers Union, anddiscussed with him how to organize the Steak House.The following week Powers and Marie metwith Daboulat the Diplomat Bar. Powers signed a unionauthorizationcard on this occasion; i.e., on October 30, 1973. (See G.C.Exh. 9.)Powers also received some unioncards to give toemployeesto sign.During the week he passedout suchcards bothat the Steak House andat the Diplomat Bar. Atthe latter place SupervisorsNomakeo,Reimann, andBerterawere present some of the time when Powershanded out such cards to employees;Powers even askedNomakeoto sign one and succeeded in inducing Reimannto affix his signature to one.Powers alsodistributed unionliterature to employees.On one occasionat the DiplomatBar,Manager Bertera was present whenPowers and MarieLewia had a loud discussion with twoemployees as towhether a union would be beneficial.On November 7, 1973,Powerswas told byReimann andBertera that Respondent'sOysterBar wasbeing closedthat evening because a shortage of fueloilmade itimpossible to heat it.He wastold "thiswas atemporarysituation. . . it would be operi by the weekend."Consequentlytheyassigned himto workin Respondent'swine cellar that night.The next 2 daysReimann tele-phoned him each day not to cometo work because theOysterBar was still closed.Then on the third dayReimanntelephoned Powers that Reimanncould only offer him 1 or2 days of work a week,and this would amountto 10 to 15hours for each week,probably until Thanksgiving orChristmas.So Powers told Reimannthat Powers "guessed"he was laid off because he neededa full-time job.Reimannreplied that Powers was thus laid off and was eligible forunemployment benefits.Powers mentioned that Respondenthad a rule that itsmen and women employeescould notsit or eattogether.Nevertheless he "many times" ate with femaleemployeesand,although supervisors observed this,theyneverstopped it. In fact Supervisor Don Reimann ate withcocktailwaitresses.Nevertheless,after he started unionactivity,supervisors instructed him not to sit with MarieLewia unless he wanted to lose hisjob. Also,bartendersoften talked to the waitresses when they ordered drinks forcustomers.But after unionactivitystarted SupervisorBernice Fessia instructed the waitresses not to talk to thecashieror the bartenders. A day or two before histermination management started"harping" to him to wipethe glasses so that they shine and to dust off bottles. But hehad not been required previously to perform this task "as ageneral practice."Powers had never been reprimanded for his work, or toldthat waitresses complained about his work,or warned thathis performance was unsatisfactory.He also testified thathe read postcards,other cards,and thank you notes,affixed to the bulletin board. Finally, he averred that hewas never told not to post anything on the bulletin board;and that he heard employees swearing at the Steak House.On cross Powers admitted that, contrary to' instructionsfrom Bertera and Lanzarotto, he did not always keep theglasses filledwith ice; but he explained his conduct byasserting that the ice often melted,so that the glassesbecame overloaded with water.A cocktail waitress who worked at the Steak House fromOctober 10 to December 12, 1973, Sharon DeLuca,testified substantially as follows as a witness for theGeneral Counsel. About 2 weeks after Sharon commencedworking there Bertera commended her for doing a goodjob and advised her thatshe was "goingto be made HeadSmartee";i.e., head cocktail waitress. At or about the sametime Lanzarotto also praised her work and said that hewanted to make her head cocktail waitress with "asubstantial pay increase." And for a while she executedsome of the duties of a "head smartee."On October 30, 1973, supervisor Don Reimann told herto convey to Marie Lewia the information that Lewia "isbeing watched." On the same day she signed a unionauthorizationcard (see G.C. Exh. 10) at the Diplomat Barlounge.She also distributed such cards and succeeded ininducing employee Bradley Fitzgerald to sign one. And shetold supervisorReimann thatshe favored the Union.Reimann also observed her talking union at the DiplomatBar. Once Bertera was in said Diplomat Bar while Sharonwas talking union to fellow employees.Sharon also testified that"at first"she became aware ofa rule at the Steak House that womenemployees could noteatwithmale employees. However, "after the unionactivities got started, they became stricter about enforcingthat rule" so that even "hostesses couldn't eat with thewaitresses."Also, waitresses at first wereallowed to bringtheirdinnersdownstairs to the cocktail lounge, butsometime inNovember 1973, they were required to eatupstairs in the tack room or "somewhere." Further,although a rule proscribed cocktail waitresses from talkingto bartenders on the job, it was not strictly enforced until"after the union activities got started." In addition Sharonoftenobserved waitresses "not in full uniform whileworking there," but they were not reprimanded therefor.On Tuesday, November 6, 1973, Sharon called in that 660DECISIONSOF NATIONALLABOR RELATIONS BOARDshe was too ill to work.The next day Bertera telephonedher not to bother coming in as Roxanne was taking herplace.Although Sharon protested she was not sick,Berteraadhered to his decision. Then on Thursday Bertera calledher and told her that,due to mechanical difficulty causingoil on the floor,she was not to work.And she was told notto work the nextday, Friday, November 9.When on November 10 she called as to whether sheshould report to work Lanzarotto informed her that shewas no longer an employee there"because you're sick."Notwithstanding that she denied she was sick he told her tobringin a doctor's certificate and "then we'll see about youworking again."A few hours later she presented him with adoctor's certificate but he refused to let her work onaccount of a "problem. . .of some kind"which herefused to identify.So he told her to go home"and we'llcallyou"when to return. The following Thursday,November 15, she returned to work,but management"demonstrated"itsattitude was "very cool"towards her.On November 24, 1973,Sharon attended a meeting foremployees addressed by Supervisor Bernice Fessia.Berniceasked them to volunteer opinions as to the Union. Onewaitress then spoke against the Union;another said if aunion got in they would lose their"free insurance."Bernicesaid"If the Union gets in these[under 18]kids will nothave any jobs" because they are not allowed by the Unionto work"after certain hours."Sharon said it was neitherthe time nor place to discuss the Union.About a week before December 12, 1973, SupervisorDon Reimann told Sharon,"Theymade me [Don] saythings about Bob[Powers]that weren't true ... that [Bob ]was a bad bartender and couldn't handle his job."At some time in late October 1973, Bertera addressed thecocktail waitresses saying he"had enough"and command-ed them not to swear.So Sharon replied that "thebartenders swear behind the bar."In fact, she testified that"just about everybody swore,"and sometimes in thepresence of supervisors,but they were never reproved forthis.Further, Sharon denies that she or any other waitressever complained to Bertera about Marie Lewia's perform-ance.And Sharon asserted she was not told to refrain fromusing the bulletin board.Board agentsJohnBeal and Joseph Kane interviewedSharon during their investigation of this case,Beal onDecember 3,1973.On December 12 Bertera dischargedSharon because she "obviously could not handle the job."He also alluded to her refusal to make good on checks ofher customers who walked out without paying them.Sharon admits that such nonpayment by her customersoccurred three times;but she testified that other waitressessuffered the same experience without being asked to makegood on such checks. Previously in late November 1973,Mary Nomakeo had asked Sharon to make good on somechecks not paid by Sharon's customers or be fired, butSharon refused. Gladys, the payroll clerk, "told [Sharon]the same thing," but Sharon still refused to reimburseRespondent for such checks.Finally,Sharon denied shemade any errors on checks.On cross Sharon testified that she reported to work onDecember 12 but Bertera would not allow her to punch in.As a result she did not work that day, but soon wasdischarged.She also repeated the conversation she had atthe time she was discharged,but it need not be repeatedhere.Bernice Fessia,supervisor of the dining room waitresses,was called as a witness for the General Counsel. Hertestimonymay be abridged as follows.She made thedecision to discharge Pamela Clark on the first Monday inNovember 1973. Pamela was fired because "she would nottake responsibility,her coworkers were complainingcontinuously [that she would not do her share of work], shewould not bring in her glasses. . .and her silver . . . if shedid not like where . . . her station was she used tocomplain...she'd stand behind[Bernice] like a puppet,and say, 'Bernice,Bernice.'She was very dramatic .. .continuously not doing her job well .... And she wouldnot set[her] station up . . . it was up to her to set herstationup."Bernice often spoke to her about theseshortcomings and, although Pamela did correct them,Pamelamore than once"started right back again"repeating said derelictions.On Sunday, November 4, 1973,Bernice placed Pamelaon probation and told Pamela it was her last warning. Thenext day, Monday,Bernicesaid to herself, "Why should Ihave to put up with any more of this?" So Bernicedischarged her because Bernice"figured I had to end it."Yet Bernice did not work Sunday night, November 4, andnothing occurred that night which would cause disciplinaryaction against Pamela. Bernice also testified that Pamelahad some unexcused absences for which Pamela could bedischarged, but because Bernice had"a good heart,"Pamela was not fired for these.Bernice first learned of the Union's organizing efforts attheSteakHouse when a girl about November 24mentioned that the latter's husband had read of it in thenewspaper.Bernice also testified that she never visited theDiplomat Bar at any time.Another witness for the General Counsel, Holly Bagg, acocktailwaitress employed by Respondent in its OysterBar from August 2 to early October 1973, testifiedsubstantially as follows.When she first started she was toldnot to speak to the bartenders. Sometime in September1973,Respondent remodeled its Oyster Bar. When theSteak House was picketed another waitress told her that asupervisor directed employees not to watch said picketingwhile at work.Also, she observed "articles or items on thebulletinboard that appeared to have been posted byemployees."At notime was she warned by supervisors notto use said bulletin board.Holly was discharged becauseshe "wasn'ta good waitress"and "wasalways trying tochange the rules";but no contention has been advancedthat she was unlawfully terminated.Further,Holly testified she was informed by Respondentthat the waitresses would have to "split among themselves... loses" flowing from missing checks and fromcustomers who walked out without paying their bills. This"splitting" did occur.Also, she testified that girl employeeswere not supposed to "eat with boys"; yet she not only atewith boys,but supervisors who observed this said nothingto her about it. However,no one told her not to eat withthe waitresses.She also talked to bartenders but was never VINCENT'S STEAK HOUSE,INC.661reprimanded for doingso bysupervisorswho observed herso conversing.An alleged discriminatorily discharged dining roomwaitress is Pamela Clark,whose supervisor was BerniceFessia.Her testimony may be condensed as follows. Shestarted inmid-Januaryand lefton November 6, 1973. OnOctober 31, 1973, shesigned a unionauthorization card atthe Diplomat Bar's lounge. (See G.C. Exh. 13.) Later thatevening Supervisor Bertera came to said Diplomat Bar andsat next to her at a time when she and otheremployeeswere"discussingtheUnion rather excitedly."WhenBertera askedher ifshe signeda card she replied in theaffirmative.Bertera also askedother employees of Respon-dent present in said loungewhether they signed such cards.A few daysafter signing a union card Pamela was"singled out"by Bernice Fessia who"was just yelling atme [Pamela]for something." In additionBernicewasunusually rough in directing Pamela to perform someduties which neither Pamela norany otherwaitress hadpreviouslyperformed.Also, on otheroccasions Berniceoverworked Pamela.The foregoing incidents so upsetPamela that she took themup with Head Cashier MaryNomakeo.The latterreplied"it didn't sound like Berniceat all."On Saturday, November 3, 1973, Pamela visited theDiplomat Bar, where some of Respondent'semployeeswere havinga spiritedargument for and againstthe Union.Supervisor Bertera wasthere at thistime.Whensomeoneasked Bertera,"Why shouldn't we havea union," hereplied,"Well, you'll lose your insurance.You won't getany kind of a payincrease.You'll have to declare your tipsto the penny. Your number of hours will be cut down" toconform to union standards.Whensomeof them askedBertera howVincent Lanzarotto would reactto a union inthe Steak House,the formerdeclared, "Well, I thinkVincent wouldsell because I don't think he could handlethe changes."At thispoint Pamelaaccused Lanzarotto of"making silly little rules."Thiscaused Berterato tell her,"Why don't you just quit.Nobody asked you to workhere." ThenPamela left the Diplomat Bar's lounge.On November 6, 1973,Fessia telephoned Pamela's sisterto saythat Fessia was laying off Pamela.When Pamelasoon returned the call Fessia said that Pamela wasterminated"becauseyou're unco-operative."Pamela de-nies that on November4, the previous Sunday,Berniceplaced heron probation.Previous to her discharge Pamelaattended a meeting at the Steak House when managementdiscussedtheUnion.The discussion at said meeting hasbeen recited above and need not be related here again.Pamela testifiedthat nosupervisortold her that otherwaitresses complained about her.She admittedshe tooktime off, but it was causedby her father's extreme illnessfrom whichhe did notrecover. In factshe asked for suchleave from Fessia who granted it.But one leave was notgranted.Thiswas to act as a bridesmaidfor a friend whocalled her at the last moment.When PamelareturnedFessia rehired her on condition Pamela "promised not toever do it again."So Pamela promised.Pamela admits she refusedto set up her station buttestified it was too great a task for herto perform alone andshe so notified Supervisor Fessia.But Fessiatold her to setitup or punch out. Soon a hostess brought two girls to helpand, with the help of these two,Pamela set up her station.Pamela never received any warnings other than thisconcerning her performance.When picketing occurred at the Steak House, asdescribed elsewhere herein, Lanzarotto told the waitresses,including Pamela,thatCarolMeyers, on whose behalfsuch picketing was conducted,had "left because she wasunhappy." He also instructed them that anyone lookingout the window would be immediately dismissed.Pamela further testified that she observed articles oritemsposted by employees on the bulletin board, and thatshe had never been warned or told that this was forbiddenby Respondent. She also stated that employees hadcustomerswalk out without paying checks, and that thewaitresseswere supposed to "pay the whole thing," butonly one waitress ever did so pay.Bradley Fitzgerald, a bartender employed by Respon-dent from August 29 to December 20, 1973, gave testimonysubstantially as follows for the General Counsel. Hissupervisorwas Don Reimann.FrequentlyBradley in-formed Don that the former and "some of the otherpeople" had signed a pledge card for the Union and askedDon to sign one. Eventually Don did so sign. Bradleymentioned in such talks with Don that employees BobPowers,Sharon DeLuca, and Marie Lewia had signed and"had talked[Bradley J into signing."Continuing, Bradley said that in November 1973, therewas an inch of water on the floor in the ice roomdownstairs and the boiler room,but "there was often wateron the floor there." However, there was not, according tohim, then or any othertime,any water on the floor of theOyster Bar which adjoined the ice room. He also overheardBertera tell the waitresses at a meeting not to swear and tobe "decorous." And President Vincent instructed him notto talk to the waitresses. Yet Bradley did talk to themfrequently in the presence of the supervisor of bartenders,Reimann.Bradley also attended a meeting of employees onNovember 24, 1973, "conductedby Bernice Fessia." Hereiterated Fessia's remarks as set forth elsewhere herein byother witnesses.He also testified that at this meeting awaitress remarked that if the Union got in the kitchen boysunder 18 would no longer be able to work because of a"Union allowance" forbidding them to work "after acertain time."Another waitress,Effie Johnson,said at thismeeting that the Union forbade overtime so that waitresseswould be earning less.One evening in December 1973, Bradley told Berterathat "there was too much work for me to do alone on aFriday night . . . . Let's have another bartender." ButBertera replied,"If you can't take it, go home." So Bradley"took it," but Bertera did give him "some assistancehimself."B.Respondent'sDefenseBernice Fessia,who had previouslybeen called as awitnessby the General Counsel,also testified for Respon-dent in substance as follows. (Admittedlyshe is supervisorof waitresses for Respondentand a supervisorand agent ofRespondentwithin the purview of the Act.)She denies that 662DECISIONSOF NATIONALLABOR RELATIONS BOARDher name is spelled correctly on General Counsel's Exhibit12 or that she received a copy of General Counsel's Exhibit11,the former being a registered mail receipt dated11/13/73. The latter is a notice to Respondent from theUnion, dated November 8, 1973, to the effect that saidUnion has filed a "petition with the N.L.R.B., Boston,Mass. on behalf of the employees of Vincent's SteakHouse, Inc." (Said notice, according to the GeneralCounsel, was sent to Bernice by registered mail evidencedby G.C. Exh. 11.)She holds meetings with the waitresses once a week oroftener.At the meeting of November 24, 1973, sheinformed the waitresses that she had to reduce theirworking hours because they were complaining they were"not making any money." This is because "a lot of thegirls" asserted that they "wanted to take time off becausethey weren't making any money" and because businesshad declined. She also told them at this meeting that shewas going to be as fair as she could be by treating themequally in granting such time off and that "each one wouldget their fair share of work."After completing her remarks at the foregoing meetingFessia asked for questions from the waitresses. One EffieJohnson then stated that her husband had apprised herthat he had read in the paper that a union was "trying tocome into Vincent's." Fessia replied that she had not readitand "hadn't heard anything about it" but would talk toBertera as to whether this subject could be discussed atsaid meeting. Since Bertera granted such permission, otheremployees, including bartenders and busboys were invitedto come to the meeting in order to participate in suchdiscussion."Almost the entire staff" came to suchdiscussion. Effie then repeated her above statement abouttheUnion and then briefly expressed opposition to theUnion because some nonwaitresses "would be out of ajob." Fessia then commented "that would be too bad" ifsome lost their jobs. Some at said meeting spoke in favor ofa union while others argued against it. But Fessia deniesshe said that if the Union got in all employees would workno more than 8 hours a day, or utter any other antiunionremarks.About October 1973, Fessia had told herwaitresses at one of said meetings that she "may have to"cut down their working hours because "business started togo down."After the incident of September 8, 1973, with PamelaClark, Bernice Fessia "kept getting complaints from thekitchen, the checker, and the chefs, and the bartenders,because [Pamela ] pushed her way through . . . always in arush."Although Bernice talked to Pamela about this twoor three times a week it did no good. Consequently, Pamelawas discharged on November 6 or 7.On November 3, 1973, the checker in the kitchen was"mad at Fessia because Pamela still was not followingdirections." So Fessia thereupon had a long talk withPamela in which Pamela was told to "obey the checker andshe [Pamela] agreed to it." Then on November 5 Fessiatold Pamela "to be careful, that she [Pamela] was onprobation." Pamela replied, "All right." Pamela was notdue to work the next 2 days. Nevertheless, notwithstandingthat no complaint was thereafter submitted to Fessia aboutPamela,Fessia took Pamela `off the schedule";i.e.,dischargedPamela,onNovember 6.When Pamelainquired why this occurred,Fessia replied"because [you ]did not obey all the rules and regulations."Fessia deniesthat she ever told Pamela,"you are itching to lose yourjob.,,Gladys Cole,an accounts receivable clerk in Respon-dent'soffice,testifiedfor it substantially as follows.Included among her duties are "the guest checks that .. .are used in the dining room.Iam [also ] in charge ofmaking out a daily receipt,reconcile the daily cash . . . Iam to be sure[the cashiers]are on duty.I record the guestchecks when they go back into the office,count them andrecord them,chase down errors. . . [I] track down anymissing checks. . . [and] record the mistakes" on anyguest check.Among other thingsGladys Colechecked the guestchecks issued by Sharon DeLuca. In performing thisfunction Cole discovered that DeLuca on about November17, 1973,had a missing check.Cole was unable to reachSharon on the phone to accountfor such check. Thefollowing week Cole ascertained that another customercheck of Sharon'swas missing. Cole again was unsuccess-ful in trying to reach Sharon by phone. Notice of saidmissing checks was posted in the kitchen bulletin board asa matter ofpolicy.On December 1 Sharon had still another,i.e.,a third,missing check.Cole reported this to the office manager.After ascertaining that said check "had been used and notpaid" Cole spoke to DeLuca about it and the other twomissing checks of DeLuca,but the latter"was unawarethat she had had a missing check or any missing checks."Cole also told her that DeLuca had failed to check out withthe cashier and that it was DeLuca's "responsibility to atleastaccount for some reason that the checks weremissing," butDeLuca"couldn'tdo it." That eveningDeLuca had another missing check,her fourth.Colereported this to Respondent's office manager. (See Resp.Exhs. 1, 3, and 4 for three of the alleged missing checks.)On December12, 1973,DeLuca was called to the office.In addition to Cole,OfficeManager Cijka and AssistantManager Bertera were present.When the office managertoldDeLuca that the latter had four checks missing and"assumed no responsibility"for "missing monies,"DeLucaanswered that she would not pay for these checks butoffered no explanation why said checks were missing.Thereupon Bertera discharged DeLuca.On cross-examination Cole conceded that "it is notunusual for the waitresses. . .to have an occasionalmissing check"; no other waitress has been discharged byRespondent for having missing checks;"there have beenother waitresses who have not paid for missing checks";and Cole had never before been asked to be present "whena waitress was being discharged."Respondent's office manager, Stephen Cijka,admittedlyan agent and supervisor within the meaningof the Act,gave testimony for it. An adequate summary of hisevidence follows.On December3, 1973,Gladys Cole, whoworks in his office,brought to his attention that on threeprevious occasions Sharon DeLuca had a missing custom-er's check.So he instructed Gladys "to get in touch with... Sharon.That's standard procedure."When he learned VINCENT'S STEAK HOUSE, INC.on December 5 that Sharon had still another checkunaccounted for he not only directed Cole to call Sharonagain but also spoke to President Lanzarottoand AssistantManager Clark Bertera concerningit.Then on December10 he decided to terminate Sharon without giving Sharonan opportunity to be heard on the question.So on December 12 a meeting was held.Present wereBertera,Cijka,Cole,andDeLuca.After remindingDeLuca that she had four different missing checks andtelling her that"we can'ttolerate this any longer," henotified her that she was being terminated.DeLuca merelysaid that she was "not going to payfor the checks" withoutelucidating why such checks were missing.On cross-examination Cijka disclosedthat he did notcarry out anyindependent investigation as to the circum-stances surroundingDeLuca'smissing checks,but reliedon Cole's statements to him about this situation;DeLucawas not contacted about the missing checks, although Colehad unsuccessfully attempted to reachher bytelephone; hehad not exercisedauthorityover or disciplinedany otherwaitress;he discharged DeLuca without"even waiting tohear an explanation"from her;and he "wasn'treallyinterested in" whether DeLuca had an explanationto offer.ClarkBertera,who previouslyhad been called as awitness by the General Counsel,also testified for theRespondent.An adequate abridgment of his testimony inthis latter capacity follows.Respondentclosed its OysterBar aboutNovember 7,1973, because(a) "we couldn't getthe heat up," (b) there was an energy crisis,so thatcustomershad difficultycoming because of a gas shortage,(c) repairs were being done"on thefloor downstairs," and(d) "we had a flood problem"of about 3 inches when the"sewers backed up." It has not since been reopened.Bertera denies that he told Pamela Clark on August 18,1973,that any girls looking out the window at the picketingwould be fired.In fact on that day he was on vacation inFlorida. (See Resp.Exh. 7,which is his timecard on whichiswritten in pencil the word"vacation" for the pay periodending August19, 1973.)On October 31, 1973,Bertera went to the DiplomatLounge at or about midnight,where he sat with PamelaClark and three other employees of Respondent.Althoughhe entered into a conversation with them at no time did heask Pamela whether she had signed a union card or did sheaskhim if he had signed one.Butwhen Pamelacomplained about being mistreated by Bernice Fessia, thesupervisor of waitresses, he suggested that Pamela quit ifshe was unhappy at Vincent's Steak House.Finally, heinsisted that he saw no union card or literature on the tablewhile he was there.Another witness for Respondent is its Beverage Managerand supervisor of bartenders,Donald Reimann, who hadpreviously been calledby theGeneral Counsel as a witness.(The answer admits that he is a supervisor and agent undertheAct.)A summary of his testimony follows. OneSaturday night,when businesswas "very, very busy,"Marie Lewia was working in the "back section . . . whichisadjacent to the Oyster Bar." Because the girls wereunusually busy,Reiman took an order from a table of 12customers in Marie's section and gave it to Marie to fill atthe bar.Although Marie said she "could not take the order663right now," he gave it to her anyway. Thereupon Mariecalled him an asshole in the presence of two bartenders,three or four waitresses,a cashier, and many customers.Reiman reported this incident to Manager Bertera about2 hours later and suggested that Bertera call a meeting todiscuss it.Not long after closing hours of the same day Berteracalled a meeting which was attended by Reimann, all(probably six or seven)the cocktail waitresses,one or twobartenders, and "maybe a bus boy or two." Berterareprimanded,withoutmentioning Marie,both Reimannand Marie for what had occurred earlier in the evening,demanded that foul language not be used,and insisted thatReimann should not shout when giving orders to thecocktail waitresses.Reimann admitted on cross-examina-tion that he was aware that Marie was engaged in unionactivity beforeshe was discharged.Respondent also called Holly Bagg,who had previouslytestifiedas a witnessfor the General Counsel, to givetestimony for it.She testified for Respondent substantiallyas follows.She described the functions performed by acocktail waitress,including keeping hors d'oeuvres warm.Such a waitress is also expected to sign in at the beginningof her shift,writing the date and time opposite her name.Then she punches her timecard. Although never told to doso, she"thought" she"was expected,"from what thewaitresses told her,to keep the tables clean and "clearedoff," to bring glasses to the bartenders, and to throw awayempty bottles. In addition,the waitresses had to keep theiruniforms clean.On cross-examinationHolly testified to variousinstanceswhen others,including herself,who were required to wearuniforms failed to keep them clean or to be dressed in theproper manner without being reprimandedtherefor bytheir supervisors.C.General Counsel's RebuttalJanie Kowarsky, a dinner waitressfor Respondent, gavesubstahtially the following testimony as a rebuttal witnessfor the General Counsel.Her immediate supervisor wasBernice Fessia,but ClarkBertera wasoverBernice and,therefore,over Janie. Around Thanksgiving 1973, Bernicecalled a meeting of waitresses.At thatmeeting waitressEffie Johnson mentioned to the group presentthat theUnion had previously"tried to get in"Respondent's SteakHouse,but that she "did not favor the union,"and "cameout very stronglyagainst unionization at Vincent's."Continuing,Effie mentioned that waitresses "were entitledto a full insurance plan [which also covered their childrenand family]. . .after a certain period of time" atRespondent's,but"the union could not cover this"; that"certain hours, which werevery flexibleatVincent's,would not be flexible with the union."A few weeks later another meeting was held byRespondent at which all its employees were present. At itthe employees gave "various pro and con arguments"concerning unionization of Respondent's workers.Bernice,who also attended,commented that if the Union came in,the younger workers, such as busboys and setup girls under18, "would not be able to work the hours that they work[as] this was against union policies,because of their age." 664DECISIONSOF NATIONALLABOR RELATIONS BOARDSharon DeLuca also gave testimony as a rebuttal witnessfor the General Counsel.It is briefly set forth at this point.Adverting to the meeting of November 24, 1973, shetestified that no introductions were made on this occasion;and that each person"spoke in turn,"so that the"comments"were not "made all at once."She also insistedthat check No.006 (see bottom right of General Counsel'sExhibit 24),"isdefinitelynot [in]my writing," butadmitted that the other checks in General Counsel'sExhibit 23 and 24 were in her handwriting.D.Concluding Findings and Discussion1.As toalleged 8(aXl) violations(a)As to surveillance, admittedly Bertera visited theDiplomat Bar several times where he overheard some ofRespondent'semployees discussing the Union.But theDiplomat Bar was open to the public,so that he waslawfully on the premises as a customer.The fact thatemployees also visited said premises and casually talkedabout theUnion didnot convert a public bar into a unionhall which he was prohibited to enter.Accordingly, I findthat,even if he went there to overhear the talk of theemployees,he did so as a customer rightfully there, and,consequently,his conduct does not amount to unlawfulsurveillance.Cf.N.LR.B.v.Davidson Rubber Company,305 F.2d 166, 169-170 (C.A. 1, 1%2);Salant & Salant, Inc.,92 NLRB 417,446-447.(b)As to discriminatory enforcement of working rules,Respondent forbade some employees whom it knew to beengaged in activity protectedby the Actnot to use itsbulletin board without permission.An example is Lanza-rotto'sdenying such permission to Carol Meyers. But Ifind that other employees used said bulletin board inposting personal matters.On this issue I credit the GeneralCounsel'sevidence and do not credit Respondent'sevidence inconsistent therewith.Hence I find that suchdenial is discriminatory and that it contravenes the Act.(c)As to stricter enforcement of rules against talking andfraternization on the job,I find that Respondent had a ruleagainst talking and fraternization among employees on thejob. But I further find that,prior to the advent of theUnion,violations thereof were overlooked or tolerated byRespondent. However,I find that after the Union enteredon the scene these rules were enforced.An 'example isRespondent's instructingMarie Lewia to sit by herselfwhen eating meals and not to talk to anybody.But I findthat no violation of the Act occurred by reason of saidstricter enforcement.This is because an employer wholoosely enforces valid working rules is not precluded fromlater deciding to have such rules obeyed so long as allemployees are required to do so.The fact that the Unionhappened to be organizing such employees does not meanthat the employer must disregard working rules in order tofacilitate such organizing efforts.(d)On November 24, 1973,Fessia at a meeting toldemployees if the Union got in(1) employees under 18would be out of a job, (2) work would be limited to 8 hoursa day,and (3) waitresses would no longer be allowed toadjust their work schedules among themselves. Respon-dent's evidence not consonant with this finding is notcredited.Ifurtherfind thatthese statements constitutethreats of reprisals against employeesif the Union got in,and thatsuch threatsviolate the Act.(e) As tointerrogation,about October 31, 1973,Berteraasked waitressPamela Clark and other of Respondent'semployees at the Diplomat Bar whether Pamelaand suchother employees signed a unioncard. Ordinarilyinterroga-tion without more does not contravenethe Act.But I findthat,in view of Respondent's antiunion activities as recitedelsewhere herein,such questioning is coerciveand there-foreis prohibited by the Act.(f)Other alleged threats of reprisals:At the DiplomatBar on or aboutNovember 3,1973, Bertera engaged in aconversation with some of Respondent's employees whomhe found there.During such talk hetold them that if theUniongot in(1) the employees would lose insurancebenefits,(2) therewould not be any kind ofa pay increase,(3) employeeswould be requiredto declaretheir tips to thepenny, (4)Respondentwould cut down the number ofworking hours,and (5)Bertera thoughtLanzarotto wouldselltheiusiness because Berteradid not think thatLanzarotto could handle the changes.Bertera's denial thathe made these remarks is not credited. I find that all butthe last statement,i.e.,(5),are threatsof reprisalsinterdictedby the Act.But (5)is not an unlawful utteranceas it does no more than disclose an intent to sell,ratherthan close,the Steak House.Proprietorsof a business arefree to sell it at any time,even though such time coincideswith the selection of a unionby the employees.(g)As to harassment, I find thatFessia often got afterPamela Clark,but I find,crediting Fessia, thatshe treatedallwaitressesworking under her in the same fashion.Hence I find no violation of theAct in this conduct ofFessia as it was uniformly followed as to all employeeswhom she supervised.(h)As to theallegedly broad no-solicitation and no-distribution rule,Respondent's "Employees'Rules andRegulations" (see G.C. Exh. 3) providesinRule 26:Distributing or posting literature,pamphlets,or otherprinted matter or photographs, soliciting or collectingfunds for any purpose on the premises withoutpermission is forbidden.This is a lawful rule to the extent that it does notdiscriminate against union or other protectedactivity. Butasworded it prohibits union or protectedactivity innonworking areas at any time,thus including nonworkingtime.Pepsi Cola of Los Angeles,211 NLRB 870 (1974). Cf.Essex International,Inc.,211 NLRB749 (1974).But theAct preserves to employees the right to engage in unionand other protectedactivity onthe employer's nonworkingareas during nonworking hours.Hence this rule in itspresent form violates theAct.Magnavox Company ofTennessee,195NLRB 265 (1972), 414 U.S. 1109 (1974);GeneralMotorsCorp.,212 NLRB 133 (1974)and 211NLRB986 (1974).(i)About November3, 1973,Bertera told employeePamelaClark,asalleged in paragraph 8(e) of thecomplaint,toquit if she did not like working forRespondent; but I find this is not coercive and, therefore,does not violate the Act. VINCENT'S STEAK HOUSE,INC.6652.As to the dischargeof Carol MeyersI find thatMeyerswas discharged on August5, 1973, forengaging in activities protectedby Section8(a)(1) of theAct, and that she did not quit on thatday. Itis true that onthat day Carol gave a notice to quit,but only becauseLanzarotto told her that if Carol wasunhappy andremained on the jobhe wouldsee that shewould not staythere andthat he didnot think she had the right attitude tobe a waitress.Thisistantamount to a constructivedischarge for engaging in protected activitiesdescribed byher, as I credit her that she did so give a notice as aconsequence of Lanzarotto's remarks.But I further findthat her notice was to quit after a given length of time. Butthe very next day Supervisor Fessia sent wordto Carol thatCarol was not to finish her notice.I find thisis an actualdischarge for engaging in 8(a)(l) activities'which shedelineated in her testimony set forth above and need not berepeated here.Icredit her on this aspect of the case.It is true that Carol testified that Fessia did complain ofCarol'sconduct in the past.But at no timewas Caroldisciplined for it.Consequently I findthat suchconductwas condoned or overlooked,so that Respondent'sdischarge of her'long after it occurred is a pretext todisguise the fact that she was terminated,as I find, forengaging in conduct vouchsafedto her by the Act.3.As to thedischarge of Marie LewiaIt is my opinion,and I find that Lewia was dischargedfor engaging in union activity, and that the groundsadvanced for her being terminated are a pretext to maskthe true reason.In arriving at this ultimate finding I haverelied on the entire record and the followingsubsidiaryfacts,which I hereby find as facts.a.Lewiawasvery activeand prominent in themovement to organize Respondent's employees.Indeedshe was one of the two(Powers being the other) chiefproponents of the Union.Of course I am aware of andexpressly rule that this does not shield her from beingterminated for cause.P.G. BerlandPaint City,Inc.,199NLRB344 (1972).But dismissing an outstanding propo-nent of a union often tends to discourage other employeesfrom becoming interested in a union."Obviously thedischarge of a leading union advocate is a most effectivemethod of undermining a union organizational effort."N.LR.B.v.LonghornTransferService,Inc.,346 F.2d 1003,1006 (C.A. 5, 1965).This may be evaluated in ascertainingthe actual reason motivating or inspiring a layoff,N.L.R.B.v.Melrose ProcessingCo.,351 F.2d 693,699 (C.A. 8, 1965);Maphis Chapman Corporationv.N.LR.B.,368 F.2d 298,304 (C.A. 4, 1966);N.L.A.B.v. Georgia Rug Mill,308 F.2d89, 91 (C.A. 5, 1962).b.Respondent was aware of Lewia's union activity.This is because I find that Manager Bertera more thanonce observed her engaged in such conduct at theDiplomat Bar. Additionally,I attribute such knowledge toRespondent because it had not too many employees.Under the small plant rule,which I find is operative in thiscase,it is reasonable to ascribe knowledge of union activityat its premises.Angwell CurtainCompany,Inc. v.N.LRB.,192 F.2d 899,903 (C.A. 7). In fact,Bertera discussed theUnion with some employees at the Diplomat Bar onNovember 3, 1973: This also demonstrates that Respon-dent had knowledge of union activity by its employees.c.Respondent entertained antiunion hostility. I credittheGeneral Counsel's evidence on this issue, and do notcredit contradictory evidence, if any, of Respondent. Thisisillustrated by its other unfair labor practices foundherein to constitute infractions of Section 8(a)(1) and (3) oftheAct, and byNomakeo's statementtoMeyers that"people have been fired . . . for trying to start.a union." IcreditMeyers that Nomakeo,a supervisor,said so.Patently this in itself is inadequate to prove that Lewia wasdiscriminatorily discharged(N.L.R.B. v. Berggren, Inc.,406F.2d 239,246 (C.A. 8, 1969), cert. denied 396 U.S. 823), butis a factor which may be appraised in determining the truereason prompting or inducing a discharge.d.It is true,and I find,that Lewia once failed to wearher waitress cap while working.Although this constitutesdereliction of duty I find that it did not contribute to herdischarge for two reasons.In the first place,at least oneother waitress also failed to wear her cap without beingdisciplined therefor,so that such failure was not consideredenough to result in a discharge.And secondly,Respondentoverlooked or condoned such failure by Lewia as it did notat any time inform her that she risked discharge therefor.Further, I find that Lewia did enter into an argumentwith Supervisor Reimann and I called Reimann an "assi-hole." , But I find that this was condoned when managerBertera told a meeting of employees merely that thereshould be no swearing and a little more team work. Butafter themeeting Bertera,who discussed the aboveReimann incident with Lewia,gave her no warning orreprimand for it.This amounts to condonation. Thesudden revival of this incident several days later indischarging Lewia convinces me, which I find, that she wasbeing discharged for her union activity. In this connectionit is of some,but slight,significance that at the time Berteradischarged Lewia he remained silent when she insisted shewas being fired for her unionactivity.In this connection it is desirable to point out as to Lewiaand the other employees whom I have found to have beendiscriminatorily terminated that "Direct evidence of apurpose to discriminate is rarely obtained,especially asemployers acquire some sophistication about the rights oftheir employees under the Act."CarrieCorporation ofCharlestonv.N.LRB.,375 F.2d 149, 152 (C.A. 4, 1975)."Nowadaysit is usually a case of moresubtlety."N.L.R.B.v.Neuhoff Brothers Packers, Inc.,375 F.2d 372, 375 (C.A. 5,1967).e.Although Bertera gave as one reason for terminatingLewia that Lewia was uncooperative,at no prior time wasshe reprimanded or disciplined therefor or was she warnedthat such alleged lack of cooperation exposed her to therisk of being discharged.Such failure on Respondent's partwarrants the inference,and I draw it, that lack ofcooperation did not lead to Lewia's discharge.f.Finally,it is not essential, in order to find Lewia'sdischarge discriminatory, that it resulted solely from herunion activity.It is sufficient to find such discrimination,notwithstanding that a valid cause may have existed for hertermination,if a substantial or motivating ground for her 666DECISIONSOF NATIONAL LABOR RELATIONS BOARDdischargewas her union activity.N.LRB. v. WhitinMachine Works,204 F.2d 883, 885 (C.A.1);N.L.R.B. v.Lexington Chair Co.,361 F.2d 283, 295 (C.A. 4). And I fmdthat a substantial or motivating reason resulting in herdismissalwas her union activity, and the said "unionactivity weighed more heavily in the decision to fire [her]than did dissatisfaction with [her] performance."WhitinMachine Workscase,supra,at 885.4.As tothe termination of Robert PowersUpon the entire record and the facts recited in thissubsection,which I hereby find,it is my conclusion, and Ifind, that Powers was constructively discharged by soreducing his hours of employment that he was contrainedto leave Respondent's employ; such reduction in hours wasmade with a discriminatory purpose,i.e.,to retaliateagainst his union activity;and the reason assigned for suchreduction in hours is a pretext to dissemble the true cause.a.With Lewia he was the prime proponent of theUnion at Respondent's Steak House,and devoted much ofhis time to espouse it among Respondent's employees.b.Respondent had actual knowledge of his activity onbehalf of the Union. In any event I find that theapplication of the small plant rule, which I fmd appropriateunder the circumstances,ascribes such knowledge to theRespondent.In fact he induced supervisor Reimann, andsolicited supervisor Nomakeo, to sign a union card.c.Respondent entertained union hostility.d.Respondent's claim that lack of fuel oil caused it toclose its Oyster Bar is not credited.This is because thereason given for closing it, "impossibility of heating it,"was not established by evidence which I have credited. Infact not a single employee so testified, and the supervisorswho did so testify were not corroborated by any impartialtestimony,such as that of the supplier of the means to heatthe Oyster Bar.e.Respondent knew that Powers needed a full-timejob. Hence I find that by reducing his working hours it isreasonable to infer,and I do so,that Powers would beforced toseek full-time employment elsewhere. And Ifurther infer that such hours were cut to induce him as anactiveproponent,of the Union to leave Respondent'semploy.f.AdmittedlyPowers did not always carry out instruc-tions.And Respondent contends that he was a slow,although good,bartender.But I find, crediting him, that hewas never reprimanded for his work or warned that hisperformance was unsatisfactory.Hence I fmd that anydeficiencies he may have displayed in executing his workwere either overlooked or condoned.Consequently I findthat such deficiencies were not the real reason for the cut inhishours of employment.And I further fmd thatdiscriminatory reasons were the principal ground for suchcut.S.Finally,even though a valid cause may have arisento discharge Powers, I find a substantial or motivatingground for discharging him was his unionactivity.It is notnecessary that the valid reason be the sole cause producingthe discharge to fmd that such discharge was discriminato-ry. Seeauthorities cited in subparagraph f under Lewia,suprah.Even if Respondent had economic need to reduce itswork force at the time Powers had his hours cut, I find itwas discriminatorily motivated in selecting him.PearsonBros. v.N.LRB.,199NLRB 1179, enfd. (C.A. 7), 85LRRM 2187, cert. denied 85 LRRM 2924. This is becauseof the findings recited above, plus the fact, which I find,that Powers(1)was an experienced bartender,indeed socompetent that he trained Reimann,his supervisor, how totend bar, and (2) two bartenders with less seniority andexperience were retained in preferenceto Powers. Whilesenioritywas not absolute, disregarding it, absent otherconsiderations requiring it not be followed, warrants theinference(which I draw)that he was discriminated against.N.LRB. v. Cleveland Pressed Products Co.,493 F.2d 1250(C.A. 6, 1974),inmy opinion is distinguishable. Andretaining less experienced bartenders also tends to indicatethat Powers was discriminated against.Also significant,although not too important,is the fact that Powers receiveda raise inpay while employed by Respondent. Inefficientemployees are not granted such raises as a rule.5.As tothe dischargeof Sharon DeLucaOn theentire record in this caseand the subsidiary factsfound belowin this subsectionIfind thatSharon wasdischarged for signing a union card and engaging in someprounion activity, and that thereasons given her, i.e.,"obviously could not handle the job"and refusal to makegood on checks of those whom she servedwho left withoutpaying such checks, are a pretext to disguise the realreason.However, I further find that hertermination was inno wayinduced,motivated,or promptedby the fact thatshe was interviewedby two N.L.R.B. agentswho investi-gated the charge and amended charge in this case.It is true that Sharon wasnot veryactive onbehalf of theUnion,but she was oneof thefew whoopenlyespousedtheUnionamong Respondent'semployeeswhen theypatronized the Diplomat Bar. I credit her testimony thatshe was observed by Supervisor Reimann on one occasionand Manager Bertera on another when she was arguing infavor of the Union toRespondent's employees whohappened to be in said Diplomat Bar. This establishes notonlyhereffortson behalf of the Unionbut alsoRespondent's actual knowledge thereof.As found elsewhere herein Respondentdisplayed anti-union animus.Of course this alone is not an unfair laborpractice,and I so rule.But it is an elementwhich I maytake into consideration in determining the actual cause fordismissing her. And I also have not disregarded the wellestablished principle that engaging in union activity willnot provide an employee immunity from being disciplinedfor legitimate reasons.Norfolk Tallow Co.,154 NLRB 1052,1058(1965).Nevertheless,as indicated herein, I amconvinced,and fmd, that Sharon was terminated becauseof her unionactivity.It is true, and Ifind,that on three occasions customersserved by her departed from Respondent's restaurantwithout paying their checks, and that Sharon refused toreimburse Respondent for such unpaid checks.But I fmdthat some,but not all,other waitresses who suffered suchexperiences refused to make good on the unpaid checks ofthose they served, but they were not dischargedfor such VINCENT'S STEAK HOUSE, INC.667refusal.Thisdisparate treatment of Sharon warrants theinference,and I draw it, thatsome reasonother thanrefusalto pay such checks lay behind Sharon's discharge,and that such reason was her union activity.Respondent'switnesses testified that they did not discusswith Sharon the question of dismissing her, but that thedecision to terminate her was made without giving her achance to defend herself or to explain her position, or toargue against discharge as theproper discipline. Thisfailure to extend to an employee an opportunity to presenta defense or an argument prior to his being dischargedwarrants the inference,which I draw,that a discriminatorymotive generated the discharge.N.L.R.B. v.Murray-OhioMfg. Co.,358 F.2d 948, 950 (C.A. 6, 1966);Norfolk TallowCo., 154 NLRB 1052, 1059 (1965).Then,again,I find that no warning was given to Sharonthat her performance exposed her to the risk of discharge.In fact Icredit her that prior to the advent of the Unionshe was praised by Bertera for the excellence of her workand for a while she executed some of the duties of a headcocktailwaitress.When there is added to this lack ofwarning the fact that she was abruptly terminated in themiddle of the week and at the height of the Union'scampaign it is reasonable to conclude-and I do so-thatthe true reason for her discharge was her union activity andthat the reason given is a pretext.N.LR.B.v.MelroseProcessing Co.,351 F.2d 693, 699 (C.A. 8, 1965);N.L.R.B.v.Hawthorn Co.,404 F.2d 1205, 1210 (C.A. 8, 1969);N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880, 883 (C.A. 1,1966). "The abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.LR.B.v.Mont-gomery Ward & Co.,242 F.2d 497, 502 (C.A. 2, 1957). SeealsoArkansas-Louisiana Gas Co.,142 NLRB 1083, 1085-86(1963).Notwithstanding that lawful cause existed to dischargeSharon such discharge will be found to be discriminatory ifthe motivating or substantial reason was her unionactivity.N.L.R.B. v.Murray-OhioMfg.Co., supraat 950. Thisconsequence flows from the rule that such union activityneed not be the sole cause for terminating her. I find thatthe motivating or substantial reason for dismissing Sharonwas her union activity even though it may not have beenthe sole reason.On the other hand I find that Sharon was not released byRespondent because she had been interviewed by Boardagents.Hence I find that paragraph 14 of the amendedcomplaint has not been established.This isbecause nomore has been shown by the evidence than that Sharonwas so interviewed;but this is not enough to prove that shewas discharged on account of said interview.There istherefore lacking in the record evidence from which it maybe inferred that said interview contributed to her beingreleased.Accordingly,I shall recommend that this aspectof the complaint be dismissed.6.As to the discharge of Pamela ClarkIt is my opinion,and I find,that Pamela was dischargedfor her union activity and that the reason assigned forterminating her is a pretext.This ultimate finding isderived from the entire record and the ensuing subsidiaryfindings which I hereby find as facts.a.Respondent harbored a strong dislike for unions.b.Pamela signed a union card and Respondent hadknowledge thereof.Icredither that she so informedManager Bertera when he asked her in the Diplomat Bar ifshe had so signed.His denying having propounded such aquestion is not credited.She also spoke in favor of theUnion to some of Respondent's employees at the DiplomatBar. Bertera was present at least once when she sotalked toRespondent's employees.c.Admittedly,she (1) was once absent from work bygiving a false reason in obtaining a leave of absence on thatoccasion, and (2)once refused to set up her station,although she did so some time later.Her supervisor,Fessia,also testifiedcreditablythat Pamela also was deficient insome other instances.WhileI find that these deficienciesconstitute lawful cause for discharge and that Fessiaproperly terminated Pamela therefor on November4, 1973,I find that such conduct was condonedby Fessia's rehiringPamela when Pamela called to be given another chance.Pamela was rehired on condition that she "not to ever do itagain" and her promise to fulfill said condition. She hadoffand did not work the next 2days.Nevertheless,although Pamela did nothing for which she could be or wascriticized during said2 days,Fessia fired her on Pamela'ssecondday off,November 6.It ismy opinion,and I find,that since Pamela didnothing after being rehired which subjectedher to any kindof discipline,the sudden discharge of her after she hadbeen rehired was motivated by antiunion inducements.Thus the sudden revival of condoned old faults,when nonew or current failings required that the old ones bereappraised in the light of the new ones,points to theconclusion,and I find,that that some other cause incitedthe decision to discharge.I find that said other cause is herprounion conduct, and that discharging her for suchconduct contravenesthe Act.d.The abruptness of Pamela'sdischarge, especiallysince it did not occur concurrentlywith any reproachfulconduct on her part, together with the fact that it wasimposed at the height of the Union's organizing campaign,further convinces me, so that I find,that her discharge wasstimulated by discriminatory motives.e.And,of course, as more fully elucidated elsewhereherein,it is no defense that both lawful and unlawfulconsiderations entered into the decision to terminatePamela.Since I find that a substantial or motivating reasonfor discharging her was her union activity,such dischargemay not be justified on the ground that legal cause alsoplayed a part in the judgment to dismiss her.7.Rules of law applicable to all of the abovedischargesI recognize and have adhered to the rulethatImay notquestion the severity of discipline imposed by Respondent,for the penalty to be meted out for infractions of workingrequirements may not be reviewed by me.Nevertheless, Ihave found that each discharge was discriminatory.Also, Ihave been guidedby theprinciple that the burdenof proofis on the General Counsel to establish the allegations of hiscomplaint,that this burden never shifts,that discreditingRespondent'sevidence does not amount to affirmative 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidencecontributing to the General Counsel's sustaininghisburden of proof, and that no obligationrestsonRespondenttodisprove any of theallegations of thecomplaint.Charles L. Hawkins v. N.LR.B.,358 F.2d 281,283-284 (C.A. 7, 1966).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThoseactivities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relation to trade, traffic,and commerce amongthe several States,and tend to lead to labor disputeburdeningand obstructingcommerce and the free flow ofcommerce.V. THE REMEDYAs Respondent has been found to have engaged in unfairlabor practices,I shall recommend that it be ordered tocease and desist therefrom and that it take specific action,as set forth below, designed to effectuate the policies of theAct.In view of the finding that Respondent unlawfullyterminated CarolMeyers,Marie Lewia,Pamela Clark,Robert Powers, and Sharon DeLuca,itwill be recommend-ed that Respondent be ordered to offer each immediateand full reinstatement to his or her former position, or, ifsuch is not available,one which is substantially equivalentthereto, without prejudice to the seniority and other rightsand privileges of each.It will further be recommended thateach be made whole for any loss of earnings suffered byreason of his or her termination.In making whole these five persons Respondent shall payto each a sum of money equal to that which he or shewould have earned as wages from the date he or she wasterminated to the date he or she is reinstated or a properoffer of reinstatement is made,as the case may be, less hisor her net earnings during such period.Such backpay, ifany, is to be computed on a quarterly basis in the mannerestablishedbyF.W.WoolworthCompany,90 NLRB 289(1950),with interest thereon at 6 percent calculatedaccording to the formula set forth inIsisPlumbing &HeatingCo.,.138NLRB716 (1962). It will also berecommended that Respondent preserve and,upon reason-able request,make available to the Board or its agents allpertinent recordsand data necessary to aidin analyzingand determining whateverbackpay may be due. Finally, itwillbe recommendedthatRespondentpost appropriatenotices.The foregoingdiscriminatoryterminationsgo "to thevery heart of the Act."N.L.R.B. v. Entwhistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941);M. R. & R. Trucking Co.,178NLRB 167, 174 (1969). Accordingly, the Board's Ordershould becomprehensive enough toprevent furtherinfractionof the Act in anymanner; and I shall sorecommend.Cf.R & R Screen Engraving, Inc.,151 NLRB1579, 1587 (1%5).Uponthe basis of the foregoing findingsof fact and theentire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.The Unionisa labor organization within themeaning of Section2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and(7), of the Act.3.By engaging in the following acts Respondentcommitted unfair labor practices proscribed by Section8(a)(1) of the Act: (a) discriminatorily enforcing workingrules; (b) threatening to take the following reprisals if theUnion got in: (1) laying off employees under 18 years ofage, (2) work would be limited to 8 hours a day, (3)waitresses would no longer be able to adjust their workschedules among themselves,(4) employees would loseinsurance benefits,(5) there would be no pay increase, and(6) employees would be required to declare their tips; (c)interrogating employees whether they signed a union card;and (d)maintaining an unlawful no-solicitation and no-distribution rule.4.By discriminating in regard to the tenure ofemployment of Carol Meyers, Marie Lewia, Pamela Clark,Robert Powers, and Sharon DeLuca, thereby discouragingmembership in the Union, a labor organization,Respon-dent has engaged in unfair labor practices condemned bySection 8(aX3) and(1) of the Act.5.The foregoing unfair labor practices affect com-merce within the purview of Section 2(6) and (7) of the Act.6.Respondent has not committed any other unfairlabor practices alleged in the complaint.[Recommended Order omitted from publication.]